 



Exhibit 10.1
CREDIT FACILITIES
ESTABLISHED
BY MMV FINANCIAL INC. and
HSBC CAPITAL (CANADA) INC.
AS LENDERS
IN FAVOUR
OF
ANTARES PHARMA, INC.
AS BORROWER

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE ONE INTERPRETATION
    1  
Section 1.01 Definitions
    1  
Section 1.02 United States Currency
    11  
Section 1.03 Interest Act
    11  
Section 1.04 Headings and Table of Contents
    11  
Section 1.05 References
    11  
Section 1.06 Number and Gender
    11  
Section 1.07 Maximum Interest Rate
    11  
Section 1.08 Schedules
    12  
 
       
ARTICLE TWO CREDIT FACILITIES
    13  
Section 2.01 Credit Facilities
    13  
Section 2.02 Illegality
    13  
 
       
ARTICLE THREE PROCEDURES APPLICABLE TO BORROWINGS
    13  
Section 3.01 Written Instructions
    13  
 
       
ARTICLE FOUR PAYMENTS
    14  
Section 4.01 Repayment
    14  
Section 4.02 Mandatory Prepayment
    14  
Section 4.03 Payments Generally
    14  
Section 4.04 Payments of Interest and Principal and Interest
    16  
Section 4.05 Use of Proceeds
    16  
Section 4.06 Other Payment Terms
    16  
Section 4.07 Voluntary Payment
    16  
 
       
ARTICLE FIVE INTEREST, FEES AND EXPENSES
    17  
Section 5.01 Interest on Overdue Amounts
    17  
Section 5.02 Reimbursement of Expenses
    17  
Section 5.03 Retention of Due Diligence Fee
    17  
 
       
ARTICLE SIX CONDITIONS PRECEDENT
    18  
Section 6.01 Conditions — Credit Facilities – First Tranche
    18  
Section 6.02 Post-Closing Obligations to First Tranche
    19  
Section 6.03 Conditions to Second Tranche
    20  
Section 6.04 Waiver
    21  
 
       
ARTICLE SEVEN REPRESENTATIONS AND WARRANTIES
    21  
Section 7.01 Representation and Warranties
    21  
Section 7.02 Compliance with Securities Laws
    27  
Section 7.03 Disclosure
    28  
Section 7.04 Lender Representations and Warranties
    28  
Section 7.05 Survival of Representations and Warranties
    29  
 
       
ARTICLE EIGHT COVENANTS
    29  
Section 8.01 Positive Covenants
    29  

i 



--------------------------------------------------------------------------------



 



         
Section 8.02 Restrictive Covenants
    35  
 
       
ARTICLE NINE SECURITY
    38  
Section 9.01 Security
    38  
Section 9.02 Further Assurances
    38  
 
       
ARTICLE TEN EVENTS OF DEFAULT
    39  
Section 10.01 Events of Default
    39  
Section 10.02 Agent May Waive
    41  
Section 10.03 Remedies are Cumulative
    41  
Section 10.04 Set-Off
    42  
 
       
ARTICLE ELEVEN ENVIRONMENTAL MATTERS
    42  
Section 11.01 Representations and Warranties
    42  
Section 11.02 Environmental Covenants
    42  
Section 11.03 Indemnity
    43  
Section 11.04 Scope of Indemnity
    44  
Section 11.05 Consultants, etc
    44  
Section 11.06 Fees and Expenses
    44  
Section 11.07 Obligations, Costs and Expenses
    45  
Section 11.08 Confidentiality
    45  
 
       
ARTICLE TWELVE GENERAL
    45  
Section 12.01 Notices
    45  
Section 12.02 Performance of Covenants by the Agent
    46  
Section 12.03 Indemnity
    47  
Section 12.04 No Set-Off or Counterclaim
    47  
Section 12.05 Severability
    47  
Section 12.06 Time of Essence
    47  
Section 12.07 Assignment
    47  
Section 12.08 Entire Agreement
    47  
Section 12.09 Amendments
    47  
Section 12.10 Governing Law
    48  
Section 12.11 Conflict
    48  
Section 12.12 Currency
    48  
Section 12.13 Successors and Assigns
    48  
Section 12.14 Counterparts
    48  

          Schedule       Description
Schedule “A”
  -   Intentionally Deleted
Schedule “B”
  -   Litigation
Schedule “C”
  -   Owned Properties
Schedule “D”
  -   Leased Properties
Schedule “E”
  -   Form of Promissory Note
Schedule “F”
  -   Form of Warrant
Schedule “G”
  -   Permitted Encumbrances
Schedule “H”
  -   Location of Assets

ii 



--------------------------------------------------------------------------------



 



          Schedule       Description
Schedule “I”
  -   Intellectual Property
Schedule “J”
  -   Licences
Schedule “K”
  -   Subsidiaries
Schedule “L”
  -   Capitalization Table
Schedule “M”
  -   Predecessor/Trade Names
Schedule “N”
  -   Registration Rights Agreement
Schedule “O”
  -   Form of Second Funding Collateral Assignment Agreement

iii 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          THIS AGREEMENT dated as of the 26th day of February, 2007.
B E T W E E N :
ANTARES PHARMA, INC.
(the “Borrower”)
– and –
MMV FINANCIAL INC.
(as “Agent” and a “Lender”)
– and –
HSBC CAPITAL (CANADA) INC.
(as a “Lender”)
          WITNESSES THAT in consideration of the establishment of the Credit
Facilities by the Lenders in favour of the Borrower and for good and valuable
consideration (the receipt and sufficiency of which are hereby mutually
acknowledged) the parties agree as follows:
ARTICLE ONE
INTERPRETATION
Section 1.01 Definitions
          For the purposes of this Agreement and where the context does not
otherwise require, the following terms shall have the following meanings:

  (1)   “Affiliate” of a Person means any other Person which, directly or
indirectly, controls or is controlled by or is under common control with the
first Person, and for purposes of this definition, “control” (including with
correlative meanings the terms “controlled by” and “under common control with”)
means the power to direct or cause the direction of the management and policies
of any Person, through the ownership of shares.     (2)   “AG” means Antares
Pharma AG, a corporation organized under the laws of the country of Switzerland.
    (3)   “AG Intercompany Loan Agreement” means that certain Intercompany Loan
Agreement, dated as of October 9, 2005, by and between the Borrower and AG, and
subject to a certain Subordination Agreement also dated October 9, 2005 (the “AG
Loan Subordination Agreement”).

 



--------------------------------------------------------------------------------



 



  (4)   “Agent” means MMV Financial Inc. in its capacity as agent for and on
behalf of the Lenders.     (5)   “Agreement” means this agreement and the
schedules hereto and any amendments, restatements, modifications or supplements
to this agreement or the schedules at any time and from time to time.     (6)  
“Applicable Law” means, at any time, with respect to any Person, property,
transaction or event, all applicable laws, statutes, regulations, treaties,
judgments and decrees and (insofar as they have the force of law) all applicable
official directives, rules, consents, approvals, by-laws, permits,
authorizations, guidelines, orders and policies of any Governmental Authority or
Persons having authority over any of the parties hereto.     (7)   “Books and
Records” mean all books, records, files, papers, disks, documents and other
repositories of data recording in any form or medium, evidencing or relating to
the collateral charged by the Security which are at any time owned by the
Borrower or to which the Borrower (or any Person on the Borrower’s behalf) has
access.     (8)   “Borrower” means Antares Pharma, Inc., a Delaware corporation;
    (9)   “Borrowings” means the advance of the Credit Facilities.     (10)  
“Business Day” means a day on which banks are open for business in New York, New
York, other than a Saturday, Sunday, statutory or legal holiday.     (11)  
“Capitalized Lease Obligations” means monetary obligations under any agreements
for the lease or rental of real or personal property that in accordance with
GAAP are required to be classified and accounted for as capital leases.     (12)
  “Closing Date” means February 26, 2007 or such earlier or later date as may be
mutually agreed upon by the Agent and the Borrower.     (13)   “Collateral
Assignment Agreement” means the Collateral Assignment Agreement, dated as of the
date hereof, executed by the Borrower and consented to by AG.     (14)  
“Commitment” means the commitment of the Lenders to advance to the Borrower the
maximum aggregate principal amount of $10,000,000 in the following manner and
more fully set forth herein: (i) $5,000,000 in a first tranche drawdown (the
“First Tranche”) and, if applicable, (ii) $5,000,000 in a second tranche
drawdown (the “Second Tranche”).     (15)   “Commitment Percentage”, with
respect to each Lender’s share of the Commitment, means the following:

 



--------------------------------------------------------------------------------



 



                          Commitment   Aggregate   Lender   Percentage  
Commitment Amount  
MMV Financial Inc.
    50.01 %   $ 5,001,000    
HSBC Capital (Canada) Inc.
    49.99 %   $ 4,999,000  

  (16)   “Consolidated” means when used to describe the calculation of any
amount relating to the Borrower, consolidated, in accordance with GAAP.     (17)
  “Contaminant” includes, but is not limited to, any pollutant, dangerous, toxic
or hazardous substance or waste of any description whatsoever, hazardous
materials or contaminants including any of the foregoing as defined in any
Environmental Law.     (18)   “Credit Facilities” means the credit facilities
made available under Article Two.     (19)   “Default” means any of the events
described in Section 10.01 regardless of whether any requirement in connection
with such event for the giving of notice, the lapse of time, or both, has been
satisfied or met.     (20)   “Default Rate” means the per annum rate of interest
equal to the Interest Rate plus 3%.     (21)   “Demand” means any communication
of demand for payment of all or any portion of the Outstanding Obligations, made
in writing by the Agent.     (22)   “Due Diligence Fee” means a due diligence
fee of $80,000 in the aggregate broken down as follows: (i) $30,000 of which has
been paid by the Borrower to the Agent (the “Initial Diligence Fee”), (ii)
$20,000 of which shall be paid by the Borrower to the Agent on the Closing Date
(the “First Tranche Diligence Fee”), and (iii) $30,000 of which shall be paid by
the Borrower to the Agent on the Second Funding Date (the “Second Tranche
Diligence Fee”).     (23)   “Environmental Activity” means any past, present or
future activity, event or circumstance in respect of a Contaminant, including,
without limitation, its storage, use, holding, collection, purchase,
accumulation, assessment, generation, manufacture, construction, processing,
treatment, stabilization, disposition, handling or transportation or its Release
into the natural environment including the movement through or in the air, soil,
subsoil, surface water or groundwater.     (24)   “Environmental Laws” means any
and all federal, provincial, state, municipal, local and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits, licences,
agreements or other governmental restrictions having the force of law relating
to the environment, occupational health and safety, health protection or any
Environmental Activity.

 



--------------------------------------------------------------------------------



 



  (25)   “Event of Default” means any of the events specified in Section 10.01,
provided that any requirement in connection with such event for the giving of
notice, the lapse of time or both, has been satisfied or met.     (26)  
“Financial Year” of an entity means the 12-month period ending on the fiscal
year end of that entity in each year.     (27)   “First Funding Date” means the
date of funding of the First Tranche of the Credit Facilities, such date to be
the Closing Date or a date mutually agreed to by the Agent and the Borrower.    
(28)   “First Tranche” means the amount of $5,000,000.     (29)   “First Tranche
Note” means the promissory note of the Borrower substantially in the form set
forth in Schedule “E” issued by the Borrower to the Agent on the First Funding
Date and evidencing the advance of the First Tranche by the Lenders to the
Borrower.     (30)   “GAAP” means generally accepted accounting principles which
are in effect in the United States from time to time and applied in a consistent
manner from period to period.     (31)   “Governmental Authority” means any
nation or government, any province, state, municipality, local or other
political subdivision thereof and any agency, instrumentality or other entity
thereof exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.     (32)   “Guarantee”
means, with respect to a Person, any absolute or contingent liability of that
Person under any guarantee, agreement, endorsement (other than for collection or
deposit in the ordinary course of business), discount with recourse or other
obligation to pay, purchase, repurchase or otherwise be or become liable or
obligated upon or in respect of any Indebtedness of any other Person and
including any absolute or contingent obligations to:

  (i)   advance or supply funds for the payment or purchase of any Indebtedness
of any other Person,     (ii)   purchase, sell or lease (as lessee or lessor)
any property, assets, goods, services, materials or supplies primarily for the
purpose of enabling any other Person to make payment of Indebtedness or to
assure the holder thereof against loss, or     (iii)   indemnify or hold
harmless any other Person from or against any losses, liabilities or damages, in
circumstances intended to enable such other Person to incur or pay any
Indebtedness or to comply with any agreement relating thereto or otherwise to
assure or protect creditors against loss in respect of such Indebtedness.

 



--------------------------------------------------------------------------------



 



      Each Guarantee shall be deemed to be in an amount equal to the amount of
the Indebtedness in respect of which the Guarantee is given, unless the
Guarantee is limited to a determinable amount in which case the amount of the
Guarantee shall be deemed to be the lesser of the amount of the Indebtedness in
respect of which the Guarantee is given and such determinable amount.     (33)  
“Indebtedness” of a Person means, without duplication,

  (i)   all debts, liabilities and obligations, direct, indirect, liquidated,
unliquidated, contingent and other, including principal, interest, charges and
fees, which in accordance with GAAP would be classified upon the Person’s
balance sheet as liabilities including, without limitation, all Capitalized
Lease Obligations and all Guarantees of such debts, liabilities and obligations;
and     (ii)   all obligations secured by any Security Interest, including
principal, interest, charges and fees existing on property owned or acquired by
the Person subject to such Security Interest whether or not the Person has
assumed or otherwise become liable for the payment of such obligations.

  (34)   “Intellectual Property” means for the Borrower and, if applicable, each
of its Subsidiaries:

  (i)   inventions, discoveries, methods, letters patent, applications for
letters patent, renewals, reissues, extensions, divisions, continuations and
continuations-in-part;     (ii)   trademarks and service marks (and the goodwill
pertaining thereto), tradenames or corporate names and any application,
registration, or renewal pertaining thereto;     (iii)   copyright in works,
including, but not limited to, computer software, documentation, source code,
object code and all registrations and recordals thereof and any programmable
media, paper or other media on which such works are fixed;     (iv)   industrial
designs, integrated circuit topographies and any registration thereof;     (v)  
trade secrets, including know-how, ideas, plans, algorithms, hardware, firmware
and architectures, whether in written, graphic or oral form;     (vi)  
applications or registrations set forth in Schedule “I”;     (vii)   any future
developments or improvements relating to intellectual and industrial property
set out in (i) to (vi) above;     (viii)   the right to take action for any
infringement of rights in intellectual and industrial property prior to
execution of this Agreement; and

 



--------------------------------------------------------------------------------



 



  (ix)   any option or right to make, use, sell, copy, modify, distribute, have
made, create derivative works from or sublicence any intellectual or industrial
property, including, without limitation, all rights acquired under any Licence
Agreement

      in Canada, the United States and all other countries worldwide.     (35)  
“Intercompany Loan Agreements” means each of the AG Intercompany Loan Agreement
and the IPL Intercompany Loan Agreement.     (36)   “Interest Payment Date”
means the last Business Day of each calendar month.     (37)   “Interest Rate”
means a per annum interest rate equal to the sum of the yield for three (3) year
US treasury bills as quoted by Bloomberg, plus 800 basis points calculated
(i) in the case of the First Tranche, on the Business Day prior to the First
Funding Date and (ii) in the case of the Second Tranche, on the Business Day
prior to the Second Funding Date. In addition, once set, the applicable Interest
Rate for each Tranche will be fixed for the applicable Term.     (38)   “Interim
Interest” means the interest payable at the Interest Rate for the period, if
any, between the Closing Date and the first Interest Payment Date.     (39)  
“IPL” means Antares Pharma IPL AG, a corporation organized under the laws of the
country of Switzerland.     (40)   “IPL Intercompany Loan Agreement” means that
certain Intercompany Loan Agreement, by and between the AG and IPL, subject to a
certain Subordination Agreement (the “IPL Loan Subordination Agreement” and
together with the AG Loan Subordination Agreement the “Swiss Subordination
Agreements”).     (41)   “Lenders” means, collectively, MMV Financial Inc. and
HSBC Capital (Canada) Inc., or their respective permitted successor and assigns
in accordance with Section 12.07 hereof and “Lender” means any one of them.    
(42)   “Licence Agreements” means all agreements pursuant to which the Borrower
has obtained rights or an option to acquire rights or has granted to a Person
rights or an option to acquire rights to use any Intellectual Property owned by
a Person or the Borrower, respectively, other than agreements in respect of
generally available “off-the-shelf” software.     (43)   “Make-Whole Payment”
has the meaning ascribed to that term in Section 4.07 .     (44)   “Material
Subsidiary” means any Subsidiary with assets, rights or property with a book
value in excess of $250,000, provided that (i) if at any time all of the
Subsidiaries that do not otherwise qualify as Material Subsidiaries in
accordance with the foregoing have, in the aggregate, assets, rights or property
with a book value in excess of $500,000, the Agent, in its commercially
reasonable discretion, may deem any or all of the Subsidiaries to be Material
Subsidiaries notwithstanding the foregoing and (ii) once a Subsidiary qualifies
as a Material

 



--------------------------------------------------------------------------------



 



      Subsidiary it shall always be a Material Subsidiary unless the Agent
agrees in writing otherwise.     (45)   “Maturity Date” means (i) with respect
to the First Tranche, the date which is forty-two (42) months from the First
Funding Date and (ii) with respect to the Second Tranche, the date which is
thirty-six (36) months from the Second Funding Date.     (46)   “Note” or
“Notes” means the First Tranche Note and the Second Tranche Note, each
substantially in the form set forth in Schedule “E”.     (47)   “Outstanding
Borrowings” means, at the time of determination, the outstanding principal
amount of the Credit Facilities.     (48)   “Outstanding Obligations” means the
aggregate of (i) Outstanding Borrowings, (ii) all unpaid interest and fees
thereon as herein provided, (iii) all other indebtedness, liabilities and
obligations (including without limitation under any indemnities) and all other
fees, charges and expenses required to be paid by the Borrower to the Lenders
hereunder or pursuant to the Security or any other written agreements now or
hereafter entered into between the Borrower and the Lenders pertaining to the
Credit Facilities.     (49)   “Permitted Asset Sale” means (a) any and all
licenses of Intellectual Property in the ordinary course of the Borrower’s
business or (b) a sale, transfer, lease, contribution or other conveyance by the
Borrower or a Subsidiary of any asset, real or personal, excluding Intellectual
Property, which satisfies any one of the following conditions:

  (i)   such sale, transfer, lease, contribution or conveyance is in the
ordinary course of its business;     (ii)   such sale, transfer, lease,
contribution or conveyance is between the Borrower and any Subsidiary or
Affiliate that has guaranteed the Outstanding Obligations; or     (iii)   the
net proceeds from any sale, transfer, lease, contribution or conveyance are
applied to acquire replacements of any assets which are the subject of such
sale, transfer, lease, contribution or conveyance.

  (50)   “Permitted Encumbrances” means:

  (i)   inchoate or statutory priorities, liens or trust claims for taxes,
assessments and other governmental charges or levies which are not delinquent or
the validity of which are currently being contested in good faith by appropriate
proceedings provided that there shall have been set aside a reserve to the
extent required by GAAP in an amount which is reasonably adequate with respect
thereto;

 



--------------------------------------------------------------------------------



 



  (ii)   the right reserved to, or vested in, any municipality or Governmental
Authority by the terms of any lease, license, franchise, grant, or permit, or by
any statutory provision, to terminate any such lease, license, franchise, grant
or permit, or to require annual or periodic payments as a condition of the
continuance thereof;     (iii)   inchoate or statutory liens of contractors,
subcontractors, mechanics, suppliers, material men and others in respect of
construction, maintenance, repair or operation of assets or properties, or other
like possessory liens and public utility liens provided the same are being
contested by the Borrower in good faith by appropriate and timely proceedings;  
  (iv)   security given to a public utility or other Governmental Authority or
other public authority when required by such utility or Governmental Authority
in connection with the operations of the Borrower in the ordinary course of
business;     (v)   title defects which are of a minor nature and in the
aggregate will not materially impair the value or use of the property for the
purposes for which it is held;     (vi)   the Security;     (vii)   any other
Security Interests permitted hereunder;     (viii)   Security Interests securing
Purchase Money Obligations up to a maximum aggregate amount of $1,000,000,
provided the Security Interest charges only the asset which is the subject of
the Purchase Money Obligations and no other asset;     (ix)   Security Interests
identified in Schedule “G” annexed hereto;     (x)   Security Interests, which
shall rank prior to the Security, securing the Indebtedness described in
Section 1.01(51)(vi) or Security Interests securing the refinancing of such
Indebtedness, provided that, unless otherwise consented to in writing by the
Agent (such consent not to be unreasonably withheld or delayed) such refinancing
is not guaranteed by an investor, a director, officer or shareholder of the
Borrower;     (xi)   Security Interests securing Subordinated Debt; and    
(xii)   Security Interests, other than those described in this Section 1.01(50)
the existence of which have been disclosed in writing to the Agent and consented
to by the Agent in writing.

  (51)   “Permitted Indebtedness” means the following Indebtedness of the
Borrower or a Subsidiary:

  (i)   the Outstanding Obligations;

 



--------------------------------------------------------------------------------



 



  (ii)   the Intercompany Loan Agreements;     (iii)   current accounts payable
arising in the ordinary course of business from the purchase of goods and
services;     (iv)   any other Indebtedness specifically permitted hereunder,
including but not limited to, the Indebtedness contemplated in Section 6.03(10);
    (v)   Capitalized Lease Obligations and Purchase Money Obligations up to a
maximum aggregate amount of $1,000,000, including, without limitation,
Indebtedness to non-vendor third parties incurred to finance the acquisition of
new assets;     (vi)   senior Indebtedness in an aggregate principal amount not
to exceed $1,000,000, in respect of one or more operating lines of credit with
any lending institution, reasonably acceptable to the Agent, provided that,
unless otherwise consented to in writing by the Agent (such consent not to be
unreasonably withheld or delayed) such Indebtedness is not guaranteed by an
investor, a director, officer or shareholder of the Borrower;     (vii)  
Subordinated Debt;     (viii)   refinancing of the senior Indebtedness described
in Section 1.01(51)(vi) by any lending institution, reasonably acceptable to the
Agent, provided that, unless otherwise consented to in writing by the Agent
(such consent not to be unreasonably withheld or delayed) such refinancing is
not guaranteed by an investor, a director, officer or shareholder of the
Borrower; and     (ix)   Indebtedness in respect of which the Agent has given
its prior written consent as to existence and ranking.

  (52)   “Person” includes an individual, a partnership, a joint venture, a
trust, an unincorporated organization, a company, a corporation, an association,
a government or any department or agency thereof and any other incorporated or
unincorporated entity.     (53)   “Property” means any personal or real property
owned, leased, occupied or under the charge, management or control of the
Borrower.     (54)   “Purchase Money Obligations” means the outstanding balance
of the purchase price of personal property, title to which has been acquired or
will be acquired upon payment of such purchase price, or Indebtedness to
non-vendor third parties incurred to finance the acquisition of such new or
replacement real personal property or any refinancing of such Indebtedness or
outstanding balance.     (55)   “Registration Rights Agreement” means a
registration rights agreement between the Borrower and the Lenders substantially
in the form set forth in Schedule “N”.

 



--------------------------------------------------------------------------------



 



  (56)   “Release” includes discharge, spray, inject, inoculate, abandon,
deposit, spill, leak, seep, pour, emit, empty, throw, dump, place, escape,
leach, disperse, migrate and exhaust, and when used as a noun (as applicable)
has the same meaning.     (57)   “Second Funding Collateral Assignment
Agreement” means the Collateral Assignment Agreement executed by the Borrower
and consented to by IPL, in substantially the form attached hereto as Schedule
“O”.     (58)   “Second Funding Date” means the date which is any time after
September 30, 2007 and on or before December 31, 2007.     (59)   “Second
Tranche” means the amount of $5,000,000.     (60)   “Second Tranche Note” means
the promissory note of the Borrower substantially in the form set forth in
Schedule “E” issued by the Borrower to the Agent on behalf of the Lenders at the
Second Funding Date and evidencing the advance of the Second Tranche by the
Lenders to the Borrower.     (61)   “Security” means the security and agreements
described in Article Nine hereof and any additional security issued from time to
time by any Person in support of the liabilities and obligations of the Borrower
hereunder.     (62)   “Security Interest” includes a mortgage, charge, floating
charge, pledge, hypothec, assignment, lien, encumbrance, conditional sale
agreement or other title retention agreement, subordination trust or other
security interest or arrangement of any kind or character intended to create a
security interest in substance regardless of whether the person creating the
interest retains an equity of redemption, and any agreement to provide or enter
into at any time or on the happening of any event such a security interest or
arrangement.     (63)   “Subordinated Debt” means (i) Indebtedness (and any
related Security Interest) which has been validly and absolutely postponed and
subordinated in right of security, payment and collection and in all other
respects to the repayment in full of the Outstanding Obligations and any
refinancing thereof which is subordinated and postponed to the same extent and
(ii) all other debt subordinated to the Outstanding Obligations which the Agent
is prepared to include within the definition of “Subordinated Debt” in its sole
and unfettered discretion.     (64)   “Subsidiary” means any Person that is
controlled directly or indirectly by the Borrower.     (65)   “Swiss Collateral”
means (i) all of the Intellectual Property, consisting only of patents, of IPL
and (ii) the accounts receivable of IPL.     (66)   “Tax” and “Taxes” include
all present and future taxes, levies, imposts, stamp taxes, duties, charges to
tax, fees, deductions, withholdings and any restrictions or conditions resulting
in a charge to tax and all penalties, interest and other payments on or in
respect thereof.

 



--------------------------------------------------------------------------------



 



  (67)   “Term” means with respect to (i) the First Tranche, a period of
42 months from and after the First Funding Date and (ii) the Second Tranche, a
period of 36 months from and after the Second Funding Date.     (68)   “United
States” means the United States of America.     (69)   “Warrants” means warrants
to acquire common stock of the Borrower, substantially in the form set out in
Schedule “F”, allocated between the Lenders based on their respective Commitment
Percentages.     (70)   “Written” and “In Writing” shall include printing,
typewriting or any electronic means of communication capable of being visibly
reproduced at the point of reception including telecopy.

Section 1.02 United States Currency
          Unless otherwise specified herein, all amounts and values referred to
in this Agreement shall be calculated in United States dollars.
Section 1.03 Interest Act
          All annual rates of interest referred to herein are based on a
calendar year of 365 or 366 days, as the case may be.
Section 1.04 Headings and Table of Contents
          The division of this Agreement into Articles and Sections and the
provision of a Table of Contents and the insertion of headings are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.
Section 1.05 References
          All references to Sections, Articles and Schedules are to Sections and
Articles of and Schedules to this Agreement. The words “hereto”, “herein”,
“hereof”, “hereunder”, “this Agreement” and similar expressions mean and refer
to this Agreement.
Section 1.06 Number and Gender
          Where the context so requires, words importing the singular include
the plural and vice versa, and words importing gender include the masculine,
feminine and neuter genders.
Section 1.07 Maximum Interest Rate

  (1)   In the event that any provision of this Agreement would oblige the
Borrower to make any payment of interest or any other payment which is construed
by a court of competent jurisdiction to be interest in an amount or calculated
at a rate which would be prohibited by law or would result in a receipt by a
Lender of interest at a criminal rate (as such terms are construed under the
Criminal Code (Canada)), then notwithstanding such provision, such amount or
rate shall be deemed to have

 



--------------------------------------------------------------------------------



 



      been adjusted nunc pro tunc to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law or so result in a receipt
by such Lender of interest at a criminal rate, such adjustment to be effected,
to the extent necessary, as follows:

  (i)   firstly, by reducing the amount or rate of interest required to be paid
under Section 5.01 of this Agreement; and     (ii)   thereafter, by reducing any
fees, commissions, premiums and other amounts which would constitute interest
for the purposes of Section 347 of the Criminal Code (Canada);

  (2)   If, notwithstanding the provisions of clause (a) of this Section and
after giving effect to all adjustments contemplated thereby, a Lender shall have
received an amount in excess of the maximum permitted by such clause, then such
excess shall be applied by such Lender to the reduction of the principal balance
of the Outstanding Borrowings and not to the payment of interest or if such
excessive interest exceeds such principal balance, such excess shall be refunded
to the Borrower; and     (3)   Any amount or rate of interest referred to in
this Section shall be determined in accordance with generally accepted actuarial
practices and principles at an effective annual rate of interest over the term
of this Agreement on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be prorated over that period
of time and otherwise be prorated over the Term of this Agreement and, in the
event of dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Agent shall be conclusive for the purposes of such
determination.

Section 1.08 Schedules
          The Schedules forming part of this Agreement are as follows:

          Schedule       Description
Schedule “A”
  -   Intentionally Deleted
Schedule “B”
  -   Litigation

 



--------------------------------------------------------------------------------



 



          Schedule       Description
Schedule “C”
  -   Owned Properties
Schedule “D”
  -   Leased Properties
Schedule “E”
  -   Form of Promissory Note
Schedule “F”
  -   Form of Warrant
Schedule “G”
  -   Permitted Encumbrances
Schedule “H”
  -   Location of Assets
Schedule “I”
  -   Intellectual Property
Schedule “J”
  -   Licences
Schedule “K”
  -   Subsidiaries
Schedule “L”
  -   Capitalization Table
Schedule “M”
  -   Predecessor/Trade Names
Schedule “N”
  -   Registration Rights Agreement
Schedule “O”
  -   Form of Second Funding Collateral Assignment Agreement

ARTICLE TWO
CREDIT FACILITIES
Section 2.01 Credit Facilities.
          Subject to the provisions of this Agreement, the Lenders agree,
severally and not jointly and severally, and in accordance with their respective
Commitment Percentages, to make available to the Borrower non-revolving term
credit facilities in the maximum aggregate principal amount of the Commitment,
of which, the First Tranche shall be fully advanced on the First Funding Date in
a single Borrowing and the Second Tranche shall, at the option of the Borrower,
be fully advanced on the Second Funding Date in a single Borrowing. In the event
that the Second Tranche is not advanced on or before December 31, 2007, the
Second Tranche shall expire and be automatically cancelled and withdrawn and the
Commitment shall be reduced accordingly. No Lender shall be obliged to advance
funds on behalf of the other Lender.
Section 2.02 Illegality
          If the introduction of or any change in any Applicable Law or in the
interpretation or application thereof by any court or by any Governmental
Authority charged with the administration thereof, makes it unlawful or
prohibited for either Lender to make, to fund or to maintain its Commitment or
to perform any of its obligations under this Agreement, such Lender may, by
thirty (30) days written notice to the Borrower (unless the provision of the
Applicable Law requires earlier prepayment in which case the notice period shall
be such shorter period as required to comply with the Applicable Law), terminate
its obligations under this Agreement and in such event, the Borrower shall
prepay such Borrowing forthwith (or at the end of such period as the Lender in
its discretion agrees), without notice or penalty, together with all accrued but
unpaid interest and fees as may be applicable to the date of payment.
ARTICLE THREE
PROCEDURES APPLICABLE TO BORROWINGS
Section 3.01 Written Instructions
          The Agent shall act upon the written instructions of the Chief
Executive Officer or Chief Financial Officer of the Borrower or any Person whom
the Chief Executive Officer or Chief Financial Officer has identified in writing
as being a Person authorized to give instructions regarding matters contemplated
by this Agreement, including, without limiting the generality of the foregoing,
the Credit Facilities. The Agent shall not be responsible for any error or
omission

 



--------------------------------------------------------------------------------



 



relating to such instructions. The Borrower may revoke the authority of any
authorized Person by notifying the Agent in writing, which notice shall be
effective immediately.
ARTICLE FOUR
PAYMENTS
Section 4.01 Repayment
          The Credit Facilities shall be repaid as follows:

  (1)   if applicable, by way of an Interim Interest payment at the Interest
Rate, in arrears, for the period commencing from the First Funding Date, in
respect of the First Tranche and, if applicable, from the Second Funding Date in
respect of the Second Tranche, through to and including the day preceding the
applicable first Interest Payment Date, as the case may be;     (2)   with
respect to the First Tranche, by way of six (6) monthly, interest-only payments
at the Interest Rate applicable on the First Funding Date, in arrears, followed
by thirty-six (36) equal monthly, blended payments of principal and interest, at
such Interest Rate, all in arrears, each such payment to be in the amount set
out in Appendix I (as amended from time to time) to the First Tranche Note; and
    (3)   if the Second Tranche is advanced to the Borrower, with respect to
such Second Tranche, by way of thirty-six (36) equal monthly, blended payments
of principal and interest, all in arrears, at such Interest Rate, each such
payment to be in the amount set out in Appendix I (as amended from time to time)
to the Second Tranche Note.

          All Outstanding Borrowings together with accrued and unpaid interest
thereon and all fees and other charges payable thereon shall be repaid in full
by the Borrower no later than the applicable Maturity Date.
Section 4.02 Mandatory Prepayment
          Notwithstanding anything herein to the contrary, the Borrower shall
provide the Agent written notice upon receipt of any proceeds of the disposition
of any assets of the Borrower or any Subsidiary no later than five days after
its receipt of such proceeds, other than proceeds generated (i) by Permitted
Asset Sales or (ii) by asset sales other than Permitted Asset Sales, but only up
to the aggregate amount of $250,000 in any 12 month period. Upon the written
request of the Agent, the Borrower shall promptly pay such proceeds to the Agent
for the account of the Lenders, which shall be applied towards the Credit
Facilities in the manner set forth below.
          Amounts prepaid under this Section 4.02 shall be applied against the
scheduled payments provided for in Section 4.01 in inverse order of maturity
commencing with the final scheduled payment.

 



--------------------------------------------------------------------------------



 



Section 4.03 Payments Generally
     Subject to 0, each payment under this Agreement (other than payments of the
Due Diligence Fee and reimbursement of the Agent’s expenses) shall be made for
value at or before 1:00 p.m. (Eastern Standard Time) on the applicable Interest
Payment Date, in arrears. The Borrower shall pay each Lender its respective
Commitment Percentage of each such payment by electronic payments as follows:
MMV Financial Inc.
Bank of Nova Scotia
Business Support Centre
40 King Street West
Toronto, Ontario
Transit Number: 87866
Account Number: 97832-0248517
Account: MMV Financial Inc.
HSBC Capital (Canada) Inc.
HSBC Bank Canada
885 West Georgia Street
Vancouver, B.C. V6C 3C1
Transit Number: 10020-016
Account Number: 122888-012
Account Name: HSBC Capital (Canada) Inc.
     Each of the Lenders, on or before the Closing Date, and from time to time
thereafter, before the date any such form expires or becomes obsolete or
invalid, shall provide the Borrower and with Internal Revenue Service Form
W-8BEN, as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that such Lender is entitled to benefits under an income tax
treaty to which the United States is a party which exempts the Lender from
United States withholding tax or reduces the rate of withholding tax on payments
of interest for the account of such Lender or certifying that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of such Lender’s trade or business in the United States and exempt from United
States withholding tax on Internal Revenue Service Form W-8ECI; provided,
however, that if no such form claiming a complete exemption from withholding is
provided by a Lender, the Borrower will comply with any applicable tax laws and
withhold upon any payments made to the Lender. The Borrower agrees to (i) timely
remit any amount of withholding tax that it has collected on behalf of the
Lenders to the appropriate U.S. tax authorities and (ii) indemnify the Lenders
for any losses, expenses, costs or liabilities that they incur as a result of
the Borrower’s failure to comply with clause (i).

 



--------------------------------------------------------------------------------



 



HSBC represents and warrants that it is a “foreign corporation” as that term is
used in section 1442 of the Internal Revenue Code. Accordingly, Borrower
acknowledges that interest payments made to HSBC are subject to withholding tax
under section 1442 of the Internal Revenue Code. Upon submission of the required
Internal Revenue Service Form W-8BEN form, or any successor form, the applicable
withholding tax rate will be reduced to the appropriate rate provided for by the
U.S.-Canada Income Tax Convention at the time of an interest payment. Borrower
shall furnish to Lenders, at the address specified herein below, copies of the
annual tax return on Form 1042S, Foreign Person’s U.S. Source Income Subject to
Withholding, as required by US tax information reporting regulations and any
additional documentation requested by the Agent regarding United States tax
withholding as required by either United States or Canadian tax laws.
Section 4.04 Payments of Interest and Principal and Interest
          The Borrower shall make payments of (i) interest and (ii) principal
and interest on the Credit Facilities in arrears, as contemplated by
Section 4.01 and Section 4.03, and in accordance with the terms and provisions
of the Notes, until the Credit Facilities are paid in full.
Section 4.05 Use of Proceeds

  (1)   Use of Proceeds. The proceeds of the Credit Facilities shall exclusively
be used by the Borrower to fund working capital.     (2)   The Credit Facilities
and the Notes. The obligation of the Borrower to repay the unpaid principal
amount and interest on the Credit Facilities shall be evidenced by the Notes.
The Agent may, and is hereby authorized by the Borrower to, endorse on the grid
appended to the Notes appropriate notations regarding the Credit Facilities;
provided, however, that the failure to make, or an error in making, any such
notation shall not limit or otherwise affect the obligations of the Borrower
hereunder or under the Notes.     (3)   Disbursement. Subject to the
satisfaction of the conditions precedent for each of the First Tranche and the
Second Tranche, each set forth in Article Six of this Agreement, the Lenders
shall, disburse their respective Commitment Percentages of the Credit Facilities
by wire transfer to the Borrower.

Section 4.06 Other Payment Terms
          Notwithstanding any other provisions of this Agreement, the Borrower
shall make all payments due to the Lender in U.S. dollars, which payments shall
be made in immediately available funds, in the manner set forth in Section 4.03.
Section 4.07 Voluntary Payment
          At any time, and upon 30 days prior written notice to the Agent, the
Credit Facilities may be prepaid by the Borrower, in whole or in part, upon
payment of (i) the remaining outstanding principal portion of the Credit
Facilities, (ii) interest accrued thereon, through to and including the date of
such prepayment, and (iii) an additional amount equal to (the “Make-Whole
Payment”) (a) if such written notice is delivered to the Agent within 18

 



--------------------------------------------------------------------------------



 



months of the Closing Date, 8% of the outstanding principal portion of the
Credit Facilities being prepaid and (b) if such notice is delivered to the Agent
on or after 18 months from the Closing Date, 2% of the outstanding principal
portion of the Credit Facilities being prepaid. Notwithstanding anything herein
to the contrary, the Make-Whole Payment shall not apply to any payments required
and made pursuant to Section 4.02 unless the proceeds of the disposition of
assets described therein are greater than 25% of the outstanding principal
portion of the Credit Facilities at the relevant time
ARTICLE FIVE
INTEREST, FEES AND EXPENSES
Section 5.01 Interest on Overdue Amounts
          Upon a default in the payment of principal, interest or any other
amount due under this Agreement, the Borrower shall pay interest on the
principal portion of such overdue amount both before and after judgment at the
Default Rate, computed from the date such amount becomes overdue for so long as
such amount remains overdue. Such interest shall be payable upon Demand by the
Agent and shall be compounded on each Interest Payment Date.
Section 5.02 Reimbursement of Expenses
          All statements, reports, certificates, Security registrations,
opinions and other documents or information required to be furnished to the
Lenders by the Borrower under this Agreement shall be supplied without cost to
the Lenders. The Borrower agrees to pay all of the Agent’s and the Lenders’
reasonable legal, financial and other out-of-pocket transaction fees and
expenses, including due diligence investigations incurred in connection with the
preparation, negotiation, documentation and operation of this Agreement, and any
and all other documents prepared on or before the date hereof in connection
herewith, up to a maximum of $33,500, whether or not any amounts are advanced
under this Agreement. In addition to the foregoing, the Borrower agrees to pay
the reasonable legal fees, disbursements and other expenses incurred by the
Agent or the Lenders subsequent to the date hereof in connection with the
amendment, restatement, modification, enforcement or preservation of any rights
under this Agreement and all documents delivered in connection herewith,
including, without limitation, the Warrant.
Section 5.03 Retention of Due Diligence Fee
          If, for any reason, the Borrower does not utilize the Credit
Facilities, the Agent shall be entitled to retain the Initial Diligence Fee
received by it prior to the date hereof as liquidated damages and not as a
penalty and the Agent shall be further entitled to reimbursement for all
reasonable out-of-pocket disbursements and expenses up to a maximum of $33,500
(as set forth in Section 5.02 hereof). The First Tranche Diligence Fee, in the
amount of $20,000, shall be due and payable to the Agent on the Closing Date,
and if the Second Tranche is provided to the Borrower by the Lenders on the
Second Funding Date, then the Second Tranche Diligence Fee, in the amount of
$30,000, shall be due and payable to the Agent by the Borrower on the Second
Funding Date.

 



--------------------------------------------------------------------------------



 



ARTICLE SIX
CONDITIONS PRECEDENT
Section 6.01 Conditions — Credit Facilities – First Tranche
          The respective obligations of the Lenders to advance the First Tranche
of the Credit Facilities under this Agreement are subject to the terms and
conditions of this Agreement and are conditional upon satisfactory evidence
being given to the Agent and its counsel as to compliance with the following
conditions, on or before the First Funding Date:

  (1)   Representations and Warranties. The representations and warranties
contained in Section 7.01 of this Agreement are true and correct in every
material respect as if made by the Borrower on the Closing Date.     (2)  
Resolutions and Certificates. The Agent shall have received, duly executed and
in form and substance satisfactory to it:

  (i)   a copy of the constating documents and by-laws of the Borrower and a
copy of the resolutions of the board of directors of the Borrower authorizing
the execution, delivery and performance of this Agreement, the Warrants, the
Security and any other instruments contemplated hereunder, certified by an
appropriate officer of the Borrower; and     (ii)   a certificate of incumbency
for the Borrower showing the names, offices and specimen signatures of the
officers who will execute this Agreement, the Warrants, the Security and any
other instruments contemplated hereunder and thereunder.

  (3)   Delivery of Security. Except as otherwise contemplated by Section
9.01(8), the Agent shall have received the Security duly executed by the issuer
thereof and in form and substance satisfactory to the Agent and its counsel.    
(4)   Registration. The Security delivered under Section 6.01(3) hereof has been
registered, recorded or filed in all jurisdictions deemed necessary by the Agent
and its counsel.     (5)   Indebtedness. Except for the Permitted Indebtedness,
the Borrower and the Subsidiaries shall not have any other Indebtedness.     (6)
  Legal Opinions. The Agent shall have received from Morgan, Lewis and Bockius
LLP, counsel to the Borrower, a favourable legal opinion in connection with this
Agreement, the Warrants and the Security, in a form reasonably acceptable to the
Agent.     (7)   No Default. No Default or Event of Default shall have occurred
and be continuing.     (8)   Organization and Capital Structure. The Agent shall
be satisfied with the organizational and capital structure of the Borrower.

 



--------------------------------------------------------------------------------



 



  (9)   Material Adverse Change. Nothing shall have occurred nor any fact become
known to the Agent of which the Agent was not aware at the date of this
Agreement and which is reasonably likely to have a material adverse effect on
the general affairs, financial condition, business, property or assets of the
Borrower and the Subsidiaries or creates a material impairment in the prospect
of repayment of any portion of the Credit Facilities or results in a material
impairment of the value or priority of the Lender’s Security Interest.     (10)
  Transaction Expenses. The Agent shall have received payment in full of all
reasonable fees and out-of-pocket expenses payable to the Lenders which have
become due on or before the Closing Date (including payment of all fees and
expenses of counsel to the Agent) up to a maximum of $33,500.     (11)   Due
Diligence Fee. The Agent shall have received payment of the First Tranche
Diligence Fee in the amount of $20,000.     (12)   Insurance. The Agent shall
have received certificates of insurance in accordance with Section 8.01(8).    
(13)   Warrants. The Borrower shall have applied to the American Stock Exchange
for approval of the listing of the shares of common stock issuable upon exercise
of the Warrants (the “AMEX Approval”).     (14)   Material Contracts. The Agent
or its counsel shall have completed to its satisfaction all due diligence on the
business of the Borrower and received and reviewed copies of all documents,
including, without limitation, any credit agreements, security agreements,
franchise agreements, royalty agreements, contracts, permits and leases material
to the business of the Borrower, as requested by the Agent or its counsel,
including any License Agreements, and the Agent shall be satisfied that all such
agreements, contracts, permits, licenses and leases are in full force and effect
and that the Borrower and the other parties thereto are not in default
thereunder.     (15)   Security Interests. All Security Interests charging any
asset of the Borrower or the Subsidiaries, other than Security Interests in
favour of the Lenders, Permitted Encumbrances, and the Swiss Subordination
Agreements, shall have been (i) discharged or (ii) fully subordinated and
postponed in right of security and payment in favour of the Lenders’ Security
and the Outstanding Obligations.     (16)   Registration Rights Agreement. The
Borrower shall have executed and delivered a copy of the Registration Rights
Agreement.

Section 6.02 Post-Closing Obligations to First Tranche

  (1)   Warrants. The Borrower shall obtain AMEX Approval no later than 45 days
from the Closing Date.

 



--------------------------------------------------------------------------------



 



  (2)   Swiss Subordination Agreements. The Borrower shall deliver true and
correct copies of the Swiss Subordination Agreements to the Agent no later than
30 days from the Closing Date.

Section 6.03 Conditions to Second Tranche
          The obligation of the Lenders to advance the Second Tranche under the
Credit Facilities is conditional upon satisfaction of the following conditions
on or before the Second Advance Date:

  (1)   Representations and Warranties. The representations and warranties
contained in Section 7.01 of this Agreement shall be true and correct in every
material respect as if made by the Borrower on the Second Funding Date, except
for those changes since the Closing Date that have been disclosed to and
accepted by the Agent.     (2)   Performance of Obligations. The Borrower shall
have performed all its obligations under this Agreement, including but not
limited to the obligations set forth in Section 6.02 above, required to be
performed on or before the Second Funding Date.     (3)   No Event of Default.
No event of condition shall have occurred and be continuing, or would result
from such Borrower, which constitutes or would reasonably be expected to
constitute a Default or an Event of Default.     (4)   Cash Resources. The Agent
shall be satisfied in its discretion, acting reasonably, that the Borrower will
have sufficient cash resources as at the Second Funding Date to continue to
operate its business in substantially the manner that it is then conducted for
at least 12 months following the Second Funding Date.     (5)   Due Diligence
Fee. The Agent shall have received an additional payment of the Second Tranche
Diligence Fee in the amount of $30,000.     (6)   Borrowing Notice. The Agent
shall have received from the Borrower written notice, executed by the Chief
Executive Officer or the Chief Financial Officer of the Borrower requesting an
advance of the Second Tranche and specifying the Second Advance Date (which
shall be no earlier than three (3) Business Days after delivery of such notice
to the Agent).     (7)   Bring-Down Certificate. The Agent shall have received
from the Borrower a certificate, executed by the Chief Executive Officer or the
Chief Financial Officer of the Borrower, confirming that each of the conditions
set forth in (1), (2) and (3) above have been satisfied as of the Second Funding
Date.     (8)   Insurance. The Borrower shall have increased the liability limit
on the insurance policy described in Section 8.01(8)(i)(B) as described therein.
    (9)   Satisfaction of Post-Closing Obligations. The Borrower shall have
satisfied all of its obligations under Section 6.02 in a manner reasonably
satisfactory to the Agent.

 



--------------------------------------------------------------------------------



 



  (10)   Assignment of Intercompany Loan Agreement.

  (i)   AG shall have validly assigned to the Borrower a portion of the loans
under the IPL Intercompany Loan Agreement in an amount sufficient to the Agent
in its reasonable discretion.     (ii)   The portion of the IPL Intercompany
Loan owing to the Borrower pursuant to the assignment set forth in clause
(i) above shall have been validly collaterally assigned to the Agent, on behalf
of the Lenders, pursuant to the Second Funding Collateral Assignment Agreement.
    (iii)   The Agent shall have received from RKS Rinderknecht Klein &
Stadelhofer, Swiss counsel to IPL, a favourable legal opinion in connection with
the consent of IPL to the Second Funding Collateral Assignment Agreement, in a
form reasonably acceptable to the Agent.

Section 6.04 Waiver
          The terms and conditions stated in this Article Six are inserted for
the sole benefit of the Lenders and may be waived by the Agent in writing in
whole or in part and with or without terms or conditions.
ARTICLE SEVEN
REPRESENTATIONS AND WARRANTIES
Section 7.01 Representation and Warranties
          The Borrower represents and warrants to the Lenders that on the
Closing Date and, where applicable, beyond the Closing Date:

  (1)   Due Incorporation. The Borrower and each Subsidiary is a corporation
duly incorporated, organized and validly subsisting under the laws of the
jurisdiction of its incorporation. The Borrower has all necessary corporate
power and authority to own its properties and assets and to carry on business as
now conducted and is duly licensed or registered or otherwise qualified to carry
on business in all jurisdictions wherein the nature of its assets or the
business transacted makes such licensing, registration or qualification
necessary, except where failure to do so would not have a material adverse
effect on such assets or the ability of the Borrower to perform its obligations
hereunder.     (2)   Power. The Borrower has full corporate power and capacity
to enter into, deliver and perform its obligations under this Agreement, the
Registration Rights Agreement, the Note, the Warrants, the Security and all
other instruments contemplated hereunder.     (3)   Due Authorization and No
Conflict. The execution, delivery and performance by the Borrower of this
Agreement, the Registration Rights Agreement, the Note, the Warrants, the
Security, and all other instruments contemplated hereunder and the consummation
of the transactions contemplated hereby and thereby:

 



--------------------------------------------------------------------------------



 



  (i)   have been duly authorized by all necessary corporate action;     (ii)  
do not and will not conflict with, result in any breach or violation of, or
constitute a default under the constating documents or by-laws of, or any
Applicable Laws, determination or award presently in effect and applicable to
the Borrower or a Subsidiary, or of any commitment, agreement or any other
instrument to which the Borrower is now a party or is otherwise bound;     (iii)
  do not (except for the Security) result in or require the creation of any
Security Interest upon or with respect to any of the properties or assets of the
Borrower or a Subsidiary; and     (iv)   do not require the consent or approval
(other than those consents or approvals already obtained) of, or registration or
filing with, any other party (including shareholders or directors of the
Borrower) or any Governmental Authority having jurisdiction except for filings
in connection with the perfection of the security interests created by the
Security or filings with securities regulatory authorities in connection with
the issuance of the Warrants.

  (4)   Valid and Enforceable Obligations. This Agreement, the Registration
Rights Agreement, the Note, the Warrants, the Security and all other instruments
contemplated hereunder are, or when executed and delivered to the Agent will be,
legal, valid and binding obligations of the Borrower, enforceable by the Agent
in accordance with their respective terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws or equitable
principles from time to time in effect relating to or affecting the rights of
creditors generally.     (5)   Title. Subject only to Permitted Encumbrances and
the Swiss Subordination Agreements, the Borrower and each Subsidiary has good
and marketable title to its real and personal property, free and clear of all
Security Interests.     (6)   Validity and Priority of Security. Subject only to
Permitted Encumbrances, the Security creates a valid first priority Security
Interest on the personal property and assets of the Borrower and each Material
Subsidiary, including Intellectual Property, purported to be mortgaged, charged
or subject to a security interest thereby.     (7)   No Actions. Except as set
forth in Schedule “B”, there are no actions, suits, proceedings, inquiries or
investigations existing or, to the knowledge of the Borrower, pending,
threatened or affecting the Borrower or a Material Subsidiary in any court or
before or by any federal, state or municipal or other governmental department,
commission, board, tribunal, bureau or agency, domestic or foreign, which are
reasonably likely to materially and adversely affect the financial condition,
property, assets, operations or business of the Borrower and the Subsidiaries,
the ability of the Borrower to repay the Outstanding Obligations or

 



--------------------------------------------------------------------------------



 



      any part thereof or which are reasonably likely to materially and
adversely affect the ability of the Borrower or a Material Subsidiary, as
applicable, to perform any of its obligations under this Agreement, the
Registration Rights Agreement, the Note, the Warrants, the Security or any other
instrument contemplated hereunder, or the validity or enforceability of this
Agreement or the Security.     (8)   No Material Adverse Change or Event of
Default. No event has occurred and is continuing, and no circumstance exists
which has not been waived, and which constitutes a Default or Event of Default
hereunder or a default or event of default in respect of any material
commitment, agreement or any other instrument to which the Borrower or a
Subsidiary is now a party or is otherwise bound, entitling any other party
thereto to accelerate the maturity of amounts of principal owing thereunder, or
terminate any such material commitment, agreement or instrument, or which would
have a material adverse effect upon the general affairs, financial condition,
property, assets, operations or business of the Borrower.     (9)   Financial
Statements. Each of the consolidated financial statements (including, in each
case any related notes and managements’ discussion and analysis) filed by the
Borrower with the United States Securities and Exchange Commission were prepared
in accordance with GAAP, consistently applied, and each fairly presents, in all
material respects, the consolidated financial position of the Borrower and the
Subsidiaries at the respective dates thereof and the consolidated results of its
operations and cash flows for the periods indicated, except that unaudited
interim financial statements were or are subject to normal recurring year-end
adjustments which were not are not expected to be material.     (10)   No
Undisclosed Liabilities. Neither the Borrower nor any of the Subsidiaries has
any liabilities of a nature required to be disclosed on a balance sheet or in
the related notes thereto prepared in accordance with GAAP which are,
individually or in the aggregate, material to the business, results of
operations or financial condition of the Borrower and the Subsidiaries, taken as
a whole, except for (i) liabilities reflected in the Company’s consolidated
balance sheet as of September 30, 2006 and (ii) liabilities incurred since
September 30, 2006 in the ordinary course of the Borrower’s business and which
would not reasonably be expected to be, individually or in the aggregate,
material to the business, results of operations or financial condition of the
Borrower and the Subsidiaries, taken as a whole.     (11)   Licenses; Compliance
With FDA and Other Regulatory Requirements.

  (i)   The Borrower and the Subsidiaries hold all material authorizations,
consents, approvals, franchises, licenses and permits required under applicable
law or regulation for the operation of the business of the Borrower and the
Subsidiaries as presently operated (the “Governmental Authorizations”). All the
Governmental Authorizations have been duly issued or obtained and are in full
force and effect, and the Borrower and the Subsidiaries are in material
compliance with the terms of all the Governmental Authorizations. The Borrower
and the Subsidiaries have not engaged in any activity that, to their knowledge,
would cause

 



--------------------------------------------------------------------------------



 



      revocation or suspension of any such Governmental Authorizations. The
Borrower has no knowledge of any facts which would reasonably be expected to
cause the Borrower to believe that the Governmental Authorizations will not be
renewed by the appropriate governmental authorities in the ordinary course.
Neither the execution, delivery nor performance of this Agreement shall
adversely affect the status of any of the Governmental Authorizations.     (ii)
  Without limiting the generality of the representations and warranties made in
sub-paragraph (i) above, the Borrower represents and warrants that (i) the
Borrower and the Subsidiaries are in material compliance with all applicable
provisions of the United States Federal Food, Drug, and Cosmetic Act and the
rules and regulations promulgated thereunder (the “FDC Act”) and equivalent
laws, rules and regulations in jurisdictions outside the United States in which
the Borrower or any of the Subsidiaries do business, (ii) its products and those
of each of the Subsidiaries that are in the Borrower’s control are not
adulterated or misbranded and are in lawful distribution, (iii) all of the
products marketed by and within the control of the Borrower comply in all
material respects with any conditions of approval and the terms of the
application by the Borrower to the appropriate Regulatory Authorities, (iv) no
Governmental Authority has initiated legal action with respect to the
manufacturing of the Borrower’s products, such as seizures or required recalls,
and the Borrower is in compliance with applicable good manufacturing practice
regulations, (v) its products are labeled and promoted by the Borrower and its
representatives in substantial compliance with the applicable terms of the
marketing applications submitted by the Borrower to the Governmental Authorities
and the provisions of the FDC Act and foreign equivalents, (vi) all adverse
events that were known to and required to be reported by Borrower to the
Governmental Authorities have been reported to the Governmental Authorities in a
timely manner, (vii) neither the Borrower nor any of the Subsidiaries is, to
their knowledge, employing or utilizing the services of any individual who has
been debarred under the FDC Act or foreign equivalents, (viii) all stability
studies required to be performed for products distributed by the Borrower or any
of the Subsidiaries have been completed or are ongoing in material compliance
with the applicable Governmental Authority requirements, (ix) any products
exported by the Borrower or any of the Subsidiaries have been exported in
compliance with the FDC Act and (x) the Borrower and the Subsidiaries are in
compliance in all material respects with all applicable provisions of the United
States Controlled Substances Act.

  (12)   Compliance with Law. Neither the Borrower nor any Subsidiary is in
violation of any terms of its constating documents or by-laws or of any law,
regulation, rule, order, judgment, writ, injunction, decree, determination or
award presently in effect and applicable to it, the violation of which would
have a material adverse

 



--------------------------------------------------------------------------------



 



      effect on the general affairs, financial condition, property, assets,
operations or business of the Borrower.     (13)   Location of Assets.        
Schedule “C” contains the legal description of all real property owned by the
Borrower and each Subsidiary. Set out in Schedule “D” is a list of all real
property locations leased by the Borrower. Set out in Schedule “H” is a list of
all real property locations in which any material asset owned by the Borrower
and each Material Subsidiary is located and which locations are neither owned
nor leased by the Borrower or Material Subsidiary.     (14)   Subsidiaries.
Schedule “K” to this Agreement sets forth all of the Subsidiaries and except as
set forth in Schedule “K”, the Borrower does not own any shares or voting
securities of any other Person. The Borrower owns all of the issued and
outstanding securities of each of the Subsidiaries listed on Schedule “K”, free
and clear of all Security Interests, other than Permitted Encumbrances, and no
Person has any right or any agreement understanding or arrangement capable of
becoming a right, to acquire any securities of any Subsidiary. As of the Closing
Date, the Material Subsidiaries are IPL and AG, each of which are corporations
organized under the laws of Switzerland.     (15)   Taxes. The Borrower and each
Subsidiary has filed all foreign, federal, state and local tax returns which are
required to be filed and has paid all Taxes due pursuant to such returns or
pursuant to any assessment received by the Borrower and each Subsidiary except
such Taxes, if any, (i) as are being contested in good faith and as to which
adequate reserves have been provided or (ii) are in the maximum aggregate amount
of $250,000. The charges, accruals and reserves on the books of the Borrower in
respect of any Taxes or other governmental charges are adequate.     (16)  
Intellectual Property.

  (i)   The Borrower and/or a Material Subsidiary solely owns or licenses
pursuant to a Licence Agreement all Intellectual Property necessary for the
conduct in all material respects of its business as now conducted without any
conflict known to the Borrower with the rights of others, and in each case free
from any Security Interest except for Permitted Encumbrances and the Security.
No Intellectual Property of the Borrower or a Subsidiary has been dedicated to
the public. Set out in Schedule “I” are all registered or applied for patents,
patent applications, trademarks, trade names, copyrights, licenses and rights
with respect to the Intellectual Property owned by the Borrower and the
Subsidiaries.     (ii)   Any Intellectual Property that is not owned by the
Borrower is used with the consent of or licence from the rightful owner through
the Licence Agreements set forth in Schedule “J” hereto; such Licence Agreements
are valid and subsisting and in good standing and there are no defaults
thereunder by the Borrower or, if applicable, its Material Subsidiaries. The
Borrower and/or a Material Subsidiary has all rights necessary to use the
Intellectual Property described in the Licence Agreements set out in Schedule
“J” hereto, free from any Security Interest, except for Permitted Encumbrances
and the Security.

  (17)   Supplier and Trade Relations. There is not any actual or, to the best
of the Borrower’s knowledge, threatened termination or cancellation of, or any
material

 



--------------------------------------------------------------------------------



 



      adverse change in, the business relationship between the Borrower or a
Subsidiary and any supplier material to the operations of the Borrower.     (18)
  Labour Matters. To the best of the Borrower’s knowledge, there are no strikes
or other labour disputes against the Borrower or a Subsidiary that are pending
or threatened. All payments due from the Borrower or a Subsidiary on account of
workers compensation, social security, employment insurance, employee health
plans and insurance of every kind and employee income tax source deductions and
vacation pay have been paid. Neither the Borrower nor a Subsidiary has any
obligation under any collective bargaining agreement nor, to the best of the
Borrower’s knowledge, is there any organizing activity involving the Borrower or
a Subsidiary by any labour union or group of employees. All employee and
employer contributions under any pension plan operated by the Borrower or a
Subsidiary have been made and the fund or funds established under such plans are
funded in accordance with applicable regulatory requirements and there exists no
going concern unfunded liabilities or solvency deficiencies thereunder.     (19)
  Accuracy of Information. All factual information previously or
contemporaneously furnished to the Agent by or on behalf of the Borrower in
writing for purposes of or in connection with this Agreement or any transaction
contemplated hereby, including, without limitation, any financial statement,
budget, balance sheet or business plan, is true and accurate in every material
respect and such information is not incomplete by the omission of any material
fact necessary to make such information not misleading.     (20)   Solvency. The
Borrower is solvent and is generally able to pay its debts as they become due
and will be able to do so after giving effect to the transactions contemplated
in this Agreement.     (21)   Chief Executive Office. The chief executive
office, principal place of business and place where the Borrower keeps its Books
and Records is located at 250 Phillips Boulevard, Suite 290, Ewing, New Jersey
08618.     (22)   Financial Year End. The financial year end of the Borrower is
the last day of December.     (23)   Guarantees. Neither the Borrower nor any
Subsidiary has guaranteed the obligations of any Person in respect of
indebtedness for borrowed money other than in connection with Permitted
Indebtedness.     (24)   Inventory. Any inventory purchased by the Borrower or a
Subsidiary is purchased free and clear of any and all adverse claims other than
unpaid supplier’s rights to repossess goods under applicable personal property
security legislation.     (25)   Authorized and Issued Capital. The authorized
capital of the Borrower and each Subsidiary, together with the issued and
outstanding shares of all classes of the

 



--------------------------------------------------------------------------------



 



      Borrower and each Subsidiary, on a fully diluted basis, are set forth in
Schedule “L” annexed hereto.     (26)   No Required Disposition. There is no
existing agreement, option, right or privilege capable of becoming an agreement
or option pursuant to which the Borrower or a Subsidiary would be required to
sell or otherwise dispose of any of its personal property, including, without
limitation, Intellectual Property.     (27)   Predecessor Names and Trade Names.
Since the date of its incorporation, the Borrower has not used nor does it now
use any name other than its current corporate name and any other names set out
in Schedule “M” annexed hereto.     (28)   No Consumer Goods. Neither the
Borrower nor any of its Subsidiaries owns any consumer goods which are material
in value or which are material to the business, operations, property or
condition (financial or otherwise) of the Borrower.     (29)   Intercompany Loan
Agreements. The AG Intercompany Loan Agreement is a legal, valid and binding
obligation of each of the Borrower and AG, enforceable against each of them in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws or equitable principles
from time to time in effect relating to or affecting the rights of creditors
generally, and, as of the date hereof, neither the Borrower nor AG is in breach
of any its obligations thereunder. As of December 31, 2006, the aggregate amount
owing by AG to the Borrower under the Intercompany Loan Agreement was
$$24,659,000 and such amount represented a bona fide obligation of AG to the
Borrower which is collectible in its face amount. As of the date hereof, none of
the Subsidiaries other than AG has any outstanding indebtedness owing to the
Borrower.     (30)   Partnership. The Borrower is not in partnership with any
Person nor is the Borrower and any of its Subsidiaries a participant in any
joint venture.

Section 7.02 Compliance with Securities Laws
          The Borrower is in compliance in all material respects with the
provisions and requirements of all applicable securities laws, stock exchanges,
regulations, rules and requirements of any jurisdiction having authority in
relation to the Borrower, including, without limitation, the completion on a
proper and timely basis of all necessary filings and reports under any and all
such securities laws, regulations, rules and requirements. As of their
respective dates, all such filings and reports did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances in which they were made, not misleading.
Section 7.03 Disclosure
          No representation or warranty made by the Borrower in this Agreement
or any of the Security delivered by the Borrower contains any untrue statement
of a fact or omits to state a

 



--------------------------------------------------------------------------------



 



material fact necessary in order to make the statements contained therein, taken
as a whole, not misleading in light of the circumstances in which they are made.
Section 7.04 Lender Representations and Warranties
          Each Lender severally represents and warrants to the Borrower that:

  (1)   it is acquiring the Notes and the Warrant (collectively, the
“Securities”) as principal for its own account and not for the benefit of any
other person;     (2)   it is a resident of the Province of Ontario;     (3)  
no person has made it any written or oral representations:

  (i)   that any Person will resell or repurchase the Securities;     (ii)  
that any Person will refund the purchase price of the Securities; or     (iii)  
as to the future price or value of the Securities;

  (4)   it was not created or established, nor is it being used, primarily to
permit purchases without a prospectus;     (5)   it has not acquired the
Securities through or as a result of, and the distribution of the Securities has
not been accompanied by, any advertisement of the Securities in printed public
media, radio, television or telecommunications, including electronic display;  
  (6)   it has not received any document purporting to describe the business and
affairs of the Borrower that has been prepared primarily for delivery to and
review by prospective investors so as to assist those investors to make an
investment decision in respect of the Securities;     (7)   it acknowledges that
the acquisition of the Securities is pursuant to one or more exemptions from
certain requirements contained in the Securities Act (Ontario) and the rules and
regulations promulgated thereunder (collectively, the “Act”) and that, under the
Act, the Securities may not be resold by it except in compliance with, or
pursuant to, resale restrictions applicable to the particular exemption from the
prospectus and registration requirements of such legislation;     (8)   its
representations and warranties as contained herein may be relied upon by the
Borrower and by Borrower’s counsel in connection with the delivery of the
opinion referred to in Schedule “A” hereof;     (9)   it is not a non-resident
of Canada for the purposes of Part XIII of the Income Tax Act (Canada);     (10)
  it is (i) an “accredited investor” within the meaning National Instrument
45-106 and Rule 501 under the Securities Act of 1933; (ii) is acquiring the
Securities as

 



--------------------------------------------------------------------------------



 



      principal, and (iii) is able to evaluate its investment in the Borrower on
the basis of general business information respecting the Borrower presented by
the Borrower; and     (11)   it has had the opportunity, with adequate
representation and upon advice from its respective counsel, to ask and have
answered any and all questions which the Lender wished to have answered with
respect to the business and affairs of the Borrower.

Section 7.05 Survival of Representations and Warranties
          The representations and warranties contained in this Article Seven
shall survive the execution and delivery of this Agreement and the making of the
Borrowings hereunder, regardless of any investigation or examination made by the
Agent or its counsel. The Lenders shall be deemed to have relied upon each of
the Borrower’s representations and warranties in advancing the Credit
Facilities.
ARTICLE EIGHT
COVENANTS
Section 8.01 Positive Covenants
          From the date hereof and until the Outstanding Obligations are repaid
in full, the Borrower will observe and perform each of the following covenants,
unless compliance therewith shall have been waived in writing by the Agent:

  (1)   Existence. The Borrower will do or cause to be done all such things as
are necessary to maintain its and each of its Material Subsidiaries’ corporate
existence in good standing, to ensure that each of them has, at all times, the
right and is duly qualified to conduct its business and to obtain and maintain
all rights, privileges and franchises necessary for the conduct of its business.
    (2)   Conduct of Business. The Borrower and each of the Material
Subsidiaries will maintain, operate and use its properties and assets, and will
carry on and conduct its business so as to preserve and protect such properties
and assets and business and the profits thereof, in each case in its respective
commercially reasonable judgment.     (3)   Payment of Principal, Interest and
Expenses. The Borrower will duly and punctually pay or cause to be paid to the
Agent the Outstanding Obligations at the times and places and in the manner
provided for herein.     (4)   Payment of Taxes and Claims. The Borrower and
each of the Material Subsidiaries will pay and discharge promptly when due all
Taxes, assessments and other governmental charges or levies imposed upon it or
upon its properties or assets or upon any part thereof, as well as all claims of
any kind (including claims for labour, materials and supplies) which, if unpaid,
would by law become a lien, charge, trust or other claim upon any such
properties or assets; but the Borrower and the Material Subsidiaries shall not
be required to pay any such Tax,

 



--------------------------------------------------------------------------------



 



      assessment, charge or levy or claim if the amount, applicability or
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Borrower or Material Subsidiary shall have set aside on
its books a reserve to the extent required by GAAP in an amount which is
reasonably adequate with respect thereto.     (5)   Use of Proceeds. The
Borrower shall use the proceeds of all Borrowings exclusively for the purposes
set forth in Section 4.05(1).     (6)   Reserves. The Borrower will maintain
appropriate reserves for Taxes and other contingent expenses or liabilities in
accordance with GAAP.     (7)   Other Information. The Borrower shall furnish to
the Agent promptly on written request therefor such other information in its
possession respecting its financial condition and its business and affairs, as
the Agent may from time to time reasonably require.     (8)   Insurance.

  (i)   Borrower shall obtain and maintain for the Term, at its own expense:

  (A)   “All Risk” property damage insurance against loss or damage. The
coverage limit shall be at least equal to the balance sheet value of the
tangible personal property of the Borrower. The deductible shall not exceed
$10,000. The policy shall name the Lenders as loss payees as their interests
appear, using a loss payable clause which specifies insurance shall not be
invalidated by any action of or breach of warranty by the Borrower of any
provisions of the policy. The policy shall provide a waiver of subrogation
against the Lenders.     (B)   Commercial General Liability Insurance (including
contractual liability and completed operations coverage but excluding products
coverage) reasonably satisfactory to the Agent. The limit of liability shall be
at least equal to $5,000,000 per occurrence (provided that such limit shall be
increased, on or before the Second Funding Date, to at least an amount equal to
the Outstanding Borrowings after giving effect to the advance of the Second
Tranche and shall thereafter be maintained at an amount at least equal to the
Outstanding Borrowings as reduced from time to time). The policy shall be
without deductible. The policy shall name the Lenders as additional insureds, be
primary and without contribution with respect to any insurance carried by the
Lenders, and contain a cross liability (or severability of interests) clause.

  (ii)   All policies of insurance shall be placed with financially sound,
commercial insurers reasonably satisfactory to the Agent. All policies of
insurance shall provide that the Lenders shall be given 30 days prior notice

 



--------------------------------------------------------------------------------



 



      of cancellation of coverage. This notice provision shall be without
qualification.

  (9)   Books and Records. The Borrower will, at all times, maintain proper
records and books of account in accordance with GAAP and therein make true and
correct entries of all dealings and transactions relating to its business and,
if requested in writing by the Agent, will make the same available for
inspection by the Agent or any agent of the Agent at all reasonable times.    
(10)   Reporting Requirements. Borrower shall furnish to the Agent:

  (i)   Financial Statements. Promptly as they are available and in any event:
(i) within ninety-five (95) days of each fiscal year end of the Borrower,
audited, consolidated financial statements of the Borrower and any Subsidiaries;
and (ii) within forty-five (45) days of each fiscal quarter end, the unaudited,
consolidated internal financial statements of the Borrower and any Subsidiaries.
    (ii)   Monthly Statements. At each months end, upon the request of the
Agent, schedules of the Borrower’s cash and cash equivalents, accounts
receivable, and other current assets as well as schedules of the Borrower’s
accounts payable and other current liabilities.     (iii)   Notice of Defaults.
As soon as possible, and in any event within five (5) Business Days after
Borrower has actual knowledge of a Default or Event of Default provide the Agent
with an officer’s certificate setting forth the facts relating to or giving rise
to such Default or Event of Default and the remedial action which the Borrower
has taken or proposes to take with respect thereto.     (iv)   Miscellaneous.
Such other information as the Agent may reasonably request from time to time.

  (11)   Access. The Borrower will permit the Agent through its officers or
employees or through any agents or consultants retained by it, upon prior
written request, to have reasonable access during normal business hours and from
time to time, to any of the Borrower’s or Subsidiaries’ premises and to any
records, information or data in its possession so as to enable the Agent to
ascertain the state of the Borrower’s or Subsidiary’s operations, and will
permit the Agent, to make copies of and abstracts from such records, information
or data and will, upon request of the Agent, deliver to the Agent copies of such
records, information or data’ provided, however, so long as no Default or Event
of Default has occurred and is continuing, the Agent shall not access the
Borrower’s or any Subsidiaries’ premises pursuant to this Section 8.01(11) any
more than four (4) times in the aggregate during the Term.     (12)   Notice of
Material Adverse Change. The Borrower will give to the Agent prompt written
notice, and in any event within five (5) Business Days of the occurrence

 



--------------------------------------------------------------------------------



 



      thereof, of any material adverse change in the general affairs, business,
property, assets, management or condition (financial or otherwise) of the
Borrower or any Subsidiary, or of any material loss, destruction or damage to
its properties and assets, or if there is a material impairment of the prospect
of repayment of any portion of the Outstanding Obligations owing to the Lenders
or a material impairment of the value or priority of the Lenders’ Security
Interest in the Property.     (13)   Notice of Litigation. The Borrower will
give to the Agent prompt written notice, and in any event within five
(5) Business Days of the occurrence thereof, of any material actions, suits,
litigation, or other proceedings which are commenced or threatened against it
and which, individually or in the aggregate, have a claimed amount in excess of
$250,000.     (14)   Registration of Security. The Borrower will provide the
Agent with such assistance and do such things as the Agent may from time to time
request so that the Security and any other instruments of conveyance or
assignment effected pursuant to this Agreement or otherwise will be and remain
registered, recorded or filed from time to time in such manner and in such
places as may in the reasonable opinion of the Agent be necessary or advisable
in perfecting the Security Interests constituted thereby, including, without
limitation, registrations required as a result of the establishment of any new
places of business.     (15)   Material Contracts. The Borrower and the
Subsidiaries shall perform all of their respective material obligations pursuant
to all documents, contracts and agreements material to the operations of the
Borrower and the Subsidiaries, subject to any good faith disputes with respect
thereto.     (16)   Compliance with Laws. The Borrower and the Subsidiaries
shall comply in all material respects with all Applicable Laws.     (17)  
Issuance of Warrants. The Borrower shall issue to the Lenders the Warrants in
accordance with all regulatory and Securities law requirements.     (18)   New
Locations. The Borrower shall advise the Agent in writing not less than thirty
(30) days’ prior to the Borrower or any Material Subsidiary: (i) changing the
location of its registered office, principal place of business or the location
of its records or acquiring any such new locations; (ii) establishing new places
of business; (iii) keeping, maintaining or storing inventory at any location
other than the locations listed in

 



--------------------------------------------------------------------------------



 



      Schedule “C”, Schedule “D” or Schedule “H”; or (iv) changing its corporate
name. Upon any event described in subparagraph (ii) above, the Borrower or such
Subsidiary shall provide such additional security as the Agent may reasonably
require, all in form and substance satisfactory to the Agent, to provide a
Security Interest in the assets located at any such new place of business. Upon
any event described in subparagraph (iii) above, Schedule “C”, Schedule “D” or
Schedule “H”, as applicable, shall be deemed to be amended to reflect such
occurrence without the requirement of any further action.     (19)   Leased
Locations. The Borrower and each Subsidiary shall fully pay financial
obligations in a timely manner and otherwise perform obligations under all
leases and other agreements with respect to each leased location or public
warehouse or other location that is not owned by the Borrower or a Subsidiary
and where any asset charged by the Security is located.     (20)   Maintenance
of Equipment and Similar Assets. The Borrower and each Subsidiary shall keep and
maintain all items of equipment and other similar types of personal property in
good operating condition and repair and shall make all necessary replacements
thereof and renewals thereto so that the value and operating efficiency thereof
shall, at all times, be maintained and preserved, ordinary wear and tear
excepted. The Borrower and each Subsidiary shall not permit any item to be
operated or maintained in violation of any Applicable Law, statute, rule or
regulation. With respect to items of leased equipment (to the extent the Lenders
have any security interest in any residual interest of the Borrower or a
Subsidiary in such equipment under the lease), the Borrower or such Subsidiary
shall keep, maintain, repair, replace and operate such leased equipment in
accordance with the terms of the applicable lease.     (21)   Maintenance of
Intellectual Property. The Borrower and each Subsidiary shall pay all fees and
take all steps necessary in a prompt and diligent manner to keep and maintain
the Intellectual Property, which is material to the business, in force, updated,
valid and enforceable and to maintain the confidential, proprietary nature of
all trade secrets, know how and other unregistered Intellectual Property. The
Borrower shall update Schedule “I” semi-annually for the Lender.     (22)  
Additional Security. In the event that, after the date of this Agreement, the
Borrower acquires or incorporates a Material Subsidiary or an existing
Subsidiary becomes a Material Subsidiary, the Borrower will, at the option of
the Agent acting reasonably, cause such Subsidiary to forthwith deliver to the
Agent, in form and substance satisfactory to the Agent and its counsel:

  (i)   an instrument or instruments of the Material Subsidiary in favour of the
Lenders and pursuant to which the Material Subsidiary shall guarantee the
Outstanding Obligations of the Borrower, grant a general security interest in
favour of the Lenders as security for its obligations to the Lenders pursuant to
such guarantee;     (ii)   certified copies of the certificate of incorporation
and by-laws of each of such Material Subsidiary and of the resolutions of the
board of directors of each of such Material Subsidiary approving the aforesaid
instruments and approving the giving of any financial assistance;

 



--------------------------------------------------------------------------------



 



  (iii)   a certificate of status or good standing with respect to the Material
Subsidiary and issued by the jurisdiction of incorporation of the Material
Subsidiary; and     (iv)   a favourable legal opinion of such Material
Subsidiary’s counsel as to such customary matters as the Agent may reasonably
request.

      Notwithstanding the foregoing, if additional Security is required pursuant
to the foregoing in respect of a Material Subsidiary that constitutes a
controlled foreign corporation of the Borrower, item (i) above shall not apply
and the additional Security to be delivered in respect of such Material
Subsidiary shall be as determined by the Borrower and the Agent, acting
reasonably and with the objective of providing the Agent with Security that
replicates the Security in item (i) above to the maximum extent possible without
triggering any material tax consequences to Borrower under Section 956 of the
United States Internal Revenue Code.     (23)   Account Control Agreements. The
Borrower hereby covenants and agrees that if it establishes, at any time prior
to the repayment of the Outstanding Obligations, deposit accounts or securities
accounts (each a “New Account”) with any other bank or financial institution
(each a “New Institution”) other than Wells Fargo then the Borrower shall, prior
to or concurrently with establishing each New Account, enter into and execute an
account control agreement among the Lenders, the Borrower and the New
Institution substantially in the form of the form of blocked account agreement
for the New Institution.     (24)   Equity Funding Right. The Borrower hereby
covenants and agrees that the Agent will be granted the opportunity to
participate in Borrower’s next round of equity financing completed after the
Closing Date, of up to $500,000 of equity securities at a price per share equal
to the price per share paid by the lead investor in such financing.
Notwithstanding anything in this Agreement to the contrary, in the event that
the Borrower provides the Agent with written notice containing a brief summary
of the material economic terms of such equity financing and the Agent does not
provide written notice to the Borrower electing to participate in such equity
financing within seven Business Days of the date that Borrower has delivered
such notice to the Agent, then the Agent shall be deemed to have irrevocably
waived in writing the foregoing opportunity to participate.     (25)   Cash
Position of Subsidiaries. Subject to any limitations imposed by applicable law,
the Borrower shall cause each of the Subsidiaries to promptly distribute or
otherwise advance to the Borrower all cash or cash equivalents in excess of
$750,000 held by a Subsidiary or Subsidiaries, in the aggregate, provided that
if at any time and for so long as the Borrower holds, on a consolidated basis,
unrestricted cash and cash equivalents of less than $1,500,000, then the
foregoing reference to $750,000 shall be reduced to $500,000.     (26)  
Consolidated Cash Position of Borrower.

 



--------------------------------------------------------------------------------



 



  (i)   The Borrower shall use its commercially reasonable efforts to maintain,
on a consolidated basis, unrestricted cash and cash equivalents of at least
$2,500,000 (the “Target Cash Position”).     (ii)   If at any time the
Borrower’s consolidated unrestricted cash and cash equivalents falls below the
Target Cash Position (a “Cash Shortfall”), then:

  (A)   the Borrower shall promptly provide written notice of such Cash
Shortfall with reasonable detail regarding the circumstances thereof to the
Agent; and     (B)   the Borrower shall have a period of 30 days from the date
on which the Cash Shortfall first occurred (the “Cash Shortfall Cure Period”) to
cure such Cash Shortfall.

  (iii)   If (A) Borrower has not cured the Cash Shortfall within the Cash
Shortfall Period, (B) or if the Borrower experiences three (3) Cash Shortfalls
in any 12 month period or (C) an Event of Default has occurred and has not been
cured within any application cure period, then the Agent shall be entitled but
not obligated, by written notice delivered to the Borrower within 30 days of the
end of the Cash Shortfall Cure Period for the following Cash Shortfall or upon
the occurrence of such uncured Event of Default, as applicable, (a “Perfection
Request”) to (1) require the Borrower to obtain and collaterally assign to the
Agent, on behalf of the Lenders, a perfected Security Interest in the Swiss
Collateral and (2) deliver to the Agent a legal opinion from RKS Rinderknecht
Klein & Stadelhofer, Swiss counsel for IPL, in connection with the perfection of
the security interest in the Swiss Collateral and its valid collateral
assignment to the Agent in a form reasonably acceptable to the Agent. If the
Agent delivers a Perfection Request, the Borrower shall satisfy the requirements
described in clauses (1) and (2) of the preceding sentence as promptly as
reasonably practical but in no event any later than 30 days after its receipt of
such Perfection Request and shall, at its own expense, do or cause IPL to do all
things that are legally required for the Borrower to obtain a valid, perfected
and unsubordinated Security Interest in the Swiss Collateral.     (iv)  
Notwithstanding anything else in this Agreement, the provisions of the foregoing
clauses (ii) and (iii) shall apply only from and after the Second Funding Date.

Section 8.02 Restrictive Covenants
          From the date hereof and until the Outstanding Obligations are paid in
full, the Borrower shall adhere to the following covenants unless waived in
writing by the Agent:

  (1)   Not to Amalgamate, etc. The Borrower and each of the Subsidiaries shall
not enter into any transaction or series of related transactions (whether by way
of

 



--------------------------------------------------------------------------------



 



      amalgamation, merger, winding-up, consolidation, reorganization,
reconstruction, combination, continuance, transfer, sale, lease or otherwise)
whereby all or substantially all of its undertaking, properties, rights or
assets would become the property of any other Person or, in the case of
amalgamation or continuance, of the continuing corporation resulting therefrom
without the prior written consent of the Agent; provided, however, that, subject
to the Agent being satisfied, acting reasonably, that the transaction does not
materially impair its Security, (i) the Borrower shall be permitted to enter
into any transaction or series of related transactions (whether by way of
amalgamation, merger, winding-up, consolidation, reorganization, reconstruction,
combination, continuance, transfer, sale, lease or otherwise) with any
Subsidiary, so long as the Borrower is the surviving entity, (ii) any Subsidiary
shall be permitted to enter into any transaction or series of related
transactions (whether by way of amalgamation, merger, winding-up, consolidation,
reorganization, reconstruction, combination, continuance, transfer, sale, lease
or otherwise) with any Material Subsidiary, so long as the Material Subsidiary
is the surviving entity, and (iii) any Subsidiary that is not a Material
Subsidiary shall be permitted to enter into any transaction or series of related
transactions (whether by way of amalgamation, merger, winding-up, consolidation,
reorganization, reconstruction, combination, continuance, transfer, sale, lease
or otherwise) with any Subsidiary that is not a Material Subsidiary.     (2)  
Indebtedness. The Borrower and each of the Subsidiaries shall not create,
assume, issue or permit to exist, directly or indirectly, any Indebtedness
except for Permitted Indebtedness without the prior written consent of the
Agent.     (3)   Negative Pledge. Except for Permitted Encumbrances or Purchase
Money Obligations, the Borrower and each of the Subsidiaries shall not create,
assume, incur or suffer to exist any Security Interest in or upon any of the
property charged by the Security, including, without limitation, Intellectual
Property, without the prior written consent of the Agent.     (4)   No
Guarantees. The Borrower and each of the Subsidiaries shall not be or become
liable, directly or indirectly, contingently or otherwise, for any obligation of
any other Person by Guarantee other than as permitted hereunder, without the
prior written consent of the Agent provided that the Borrower and each of the
Subsidiaries shall be entitled to provide Guarantees in favour of trade
creditors for trade debt in the ordinary course of business and in respect of
other Indebtedness not for borrowed money.     (5)   Restrictions on
Subsidiaries, Investments and Loans. The Borrower shall not, without the prior
written consent of the Agent, directly or indirectly, (i) acquire or form any
Subsidiary after the date hereof, unless it has complied with the provisions of
Section 8.01(22) in connection therewith; or (ii) make any loans to or equity
investments (a “Permitted Investment”) in excess of $250,000, individually or in
the aggregate, in, or purchase or otherwise acquire or hold any shares or
securities of any single Person (excluding any Subsidiary or Affiliate that is a
guarantor of the Borrower). For greater certainty, nothing contained in

 



--------------------------------------------------------------------------------



 



      this Agreement shall restrict the ability of the Borrower to enter into
any type or amount of treasury bill investment and other term deposits with
financial institutions in the ordinary course of business. Except where such
business association is in the ordinary course of its business and does not
materially or adversely affect the assets of the Borrower or the Security, the
Borrower shall not become a partner in any partnership or a participant in any
joint venture without the prior written consent of the Agent.     (6)  
Relocation of Assets. Neither Borrower nor any Material Subsidiary shall locate
or permit to be situated any of its present or after-acquired property or assets
in any jurisdiction other than as set out in Schedule “C”, Schedule “D” or
Schedule “H” or assets in transit in the ordinary course of business without
having first (i) notified the Agent in writing, and (ii) taken such action as is
necessary to perfect a Security Interest in favour of the Agent in such property
or assets and (iii) delivered such opinions of counsel with respect thereto as
the Agent may reasonably require.     (7)   Disposition of Assets. The Borrower
and each of its Subsidiaries shall not sell, assign, transfer, convey, lease (as
lessor), license, contribute or otherwise dispose of, or grant options, warrants
or other rights with respect to the property charged by the Security, other than
(i) Permitted Asset Sales or (ii) asset sales other than Permitted Asset Sales,
but only up to the aggregate amount of $250,000 in any 12 month period, without
the prior written consent of the Agent.     (8)   Material Contracts. The
Borrower and each of its Subsidiaries shall not cancel or terminate any contract
or amend nor otherwise modify any contract, or waive any default or breach under
any material contract, or take any other action in connection with any contract
that would have a material adverse effect on the business or affairs of the
Borrower.     (9)   Dividends and Extraordinary Bonuses. The Borrower shall not,
without the prior written consent of the Agent, (i) pay any cash dividends or
make any cash distributions on its equity securities, (ii) purchase, redeem,
retire or otherwise acquire any of its shares (other than repurchases pursuant
to the terms of employee stock option plans, up to an aggregate annual amount
not to exceed $250,000 per year), (iii) return any capital to any holder of its
equity securities or (iv) pay any cash bonuses to executive management in excess
of an aggregate annual amount of $1,000,000.     (10)   Trade Payables of
Subsidiaries. The Borrower shall cause the aggregate trade payables of its
Subsidiaries to remain below $750,000 at all times, provided that if at any time
and for so long as the Borrower holds, on a consolidated basis, unrestricted
cash and cash equivalents of less than $1,500,000, then the foregoing reference
to $750,000 shall be reduced to $500,000.

ARTICLE NINE
SECURITY
Section 9.01 Security
          The Borrower shall execute and deliver to, or shall cause to be
executed and delivered to, the Agent in form and substance satisfactory to the
Agent and its counsel, this Agreement, the Warrants, the Note, and all documents
to secure all debts, liabilities and obligations of the Borrower to the Lenders
including, without limitation, the Outstanding Obligations, as follows:

  (1)   a general security agreement issued by the Borrower in favour of the
Agent on behalf of the Lenders creating a security interest in all present and
after- acquired personal property of the Borrower including, without limitation,
all Intellectual

 



--------------------------------------------------------------------------------



 



      Property (however, not to include any license agreements with respect to
the Intellectual Property);     (2)   an account control agreement issued by the
Borrower in favour of the Agent on behalf of the Lenders creating a security
interest in all accounts maintained at Wells Fargo;     (3)   a securities
pledge agreement issued by the Borrower pledging (i) all of the securities of
each of the Material Subsidiaries which are organized in the United States and
(ii) 66% of the securities of each of the Material Subsidiaries which are
controlled foreign corporations; in each case, in favour of the Agent on behalf
of the Lenders;     (4)   certificates of insurance issued in accordance with
the requirements of Section 8.01(8);     (5)   a confirmation of grant of
security interest in the Intellectual Property of the Borrower;     (6)   an
intercreditor agreement among the Agent, HSBC Capital (Canada) Inc. and the
Borrower;     (7)   the Collateral Assignment Agreement;     (8)   pursuant to
the terms of Section 6.03(10) hereof, the Second Funding Collateral Assignment
Agreement; and     (9)   if applicable, a perfected Security Interest in the
Swiss Collateral as contemplated by Section 8.01(26)(iii) hereof.

Section 9.02 Further Assurances
          The Borrower from time to time shall execute and deliver, or cause to
be executed and delivered, to the Agent such further documents and assurances,
in form and substance satisfactory to the Agent and its counsel, as may be
reasonably requested by the Agent for the purpose of giving effect to this
Agreement, the Note, the Warrants or the Security or for the purpose of
establishing compliance with the representations, warranties and conditions of
this Agreement, the Note, the Warrants or the Security.
ARTICLE TEN
EVENTS OF DEFAULT
Section 10.01 Events of Default
          Notwithstanding anything to the contrary herein,

  (i)   the Outstanding Obligations shall, at the option of the Agent, become
immediately due and payable to the Lenders and the Lenders may without notice to
the Borrower apply any amounts outstanding to the credit of the

 



--------------------------------------------------------------------------------



 



      Borrower to repayment of the Outstanding Obligations and, if the
Outstanding Obligations become immediately due and payable, the Make-Whole
Payment shall also become immediately due and payable, and     (ii)   the
Security shall, at the option of the Agent, become immediately enforceable,

upon the occurrence of any of the following events (each an “Event of Default”):

  (1)   Failure to Pay Principal or Interest – if the Borrower fails to make
punctual payment when due of any principal amount or interest payable hereunder
and if such payment is not made within five (5) Business Days of the day on
which such payment is due;     (2)   Failure to Pay Other Amounts – if the
Borrower fails to make punctual payment when due of any amount payable hereunder
other than principal or interest and if such payment is not made within five
(5) Business Days of the day on which such payment is due;     (3)   False
Representations, Etc. – if any representation or warranty made or given herein,
in any certificate delivered pursuant hereto or in any financial statements,
budgets, balance sheets or business plans delivered pursuant hereto is false or
misleading in any material respect;     (4)   Default in Certain Covenants – if
there is any default or failure in the observance or performance of any covenant
contained in Section 8.01(24), provided that such default or failure is
continuing five (5) Business Days after written notice thereof is given to the
Borrower by the Agent.     (5)   Default in Other Covenants – if, other than in
respect of the covenants contained in Section 8.01(24), or any covenant to pay,
there is any default or failure in the observance or performance of any other
act hereby required to be done or any other covenant or condition hereby
required to be observed or performed, and the default or failure continues for
seven (7) Business Days after written notice by the Agent to the Borrower
specifying such default or failure;     (6)   Default under Registration Rights
Agreement – if there is any default, event of default or failure in the
observance or performance of any covenant of the Borrower in the Registration
Rights Agreement, and the default or failure continues for seven (7) Business
Days after written notice by the Agent to the Borrower specifying such default
or failure;     (7)   Default under Security – if there is any default, event of
default or failure in the observance or performance of any covenant of the
Borrower in the Security;     (8)   Insurance Lapse – if any insurance on the
properties or assets of the Borrower lapses and such coverage shall not be
reinstated within seven (7) Business Days of such lapse;

 



--------------------------------------------------------------------------------



 



  (9)   Insolvency – if the Borrower or any of its Subsidiaries is unable to pay
its debts as such debts become due or is adjudged or declared to be, or admits
to being, bankrupt or insolvent;     (10)   Voluntary Proceedings – if the
Borrower or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any proceeding or filing is instituted or made by the Borrower
seeking relief on its behalf as debtor, or to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding-up, reorganization, arrangement,
adjustment or composition of it or its debts under any similar law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its properties or assets; or the Borrower or any
of its Subsidiaries takes any corporate action to authorize any of the actions
set forth in this Section 10.01(10);     (11)   Involuntary Proceedings – if any
notice of intention is filed or any proceeding or filing is instituted or made
against the Borrower or any of its Subsidiaries in any jurisdiction seeking to
have an order for relief entered against it as debtor or to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding-up, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency, reorganization or relief of debtors, or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its properties or assets or seeking possession,
foreclosure or retention, or sale or other disposition of, or other proceedings
to enforce security over, all or a substantial part of the assets of the
Borrower or any of its Subsidiaries unless the same is being contested actively
and diligently in good faith by appropriate and timely proceedings and is
dismissed, vacated or stayed within sixty (60) days of institution thereof;    
(12)   Receiver, etc. – if a receiver, liquidator, trustee, sequestrator or
other officer with like powers is appointed with respect to, or an encumbrancer
pursuant to a Security Interest or otherwise takes possession of, or forecloses
or retains, or sells or otherwise disposes of, or otherwise proceeds to enforce
security over any of the properties or assets of the Borrower or any of its
Subsidiaries or gives notice of its intention to do so;     (13)   Execution,
Distress – if any writ, attachment, execution, sequestration, extent, distress
or any other similar process becomes enforceable against the Borrower or any of
its Subsidiaries or if a distress or any analogous process is levied against any
of the properties or assets of the Borrower or any of its Subsidiaries, except
where the same is being contested actively and diligently in good faith by
appropriate and timely proceedings and the enforcement or levy has been stayed;
    (14)   Suspension of Business – if the Borrower or any of its Subsidiaries
(i) suspends its business for a period of at least five consecutive days or
(ii) ceases its business permanently;

 



--------------------------------------------------------------------------------



 



  (15)   Sale – if the Borrower or any of its Subsidiaries sells or otherwise
disposes of, all or substantially all of its undertakings and properties and
assets to any arm’s length third party, whether in one transaction or a series
of related transactions, other than pursuant to (i) Permitted Asset Sales or
(ii) asset sales other than Permitted Asset Sales, but only up to the aggregate
amount of $250,000 in any 12 month period;     (16)   Assignment – if the
Borrower or any of its Subsidiaries assigns its rights under this Agreement or
any of the Security or any interest herein or therein to a third party without
the prior consent of the Agent;     (17)   Cross-Default – if the Borrower or
any of its Subsidiaries defaults in the payment, when due, of any indebtedness
for borrowed money in the principal amount of $250,000 or greater, and such
default has not been waived within the applicable cure period, if any, or if
such indebtedness is accelerated or otherwise becomes due and payable prior to
the stated maturity thereof; and     (18)   Material Adverse Change – if there
occurs a material adverse change in the general affairs, business, property,
assets, or condition (financial or otherwise) of the Borrower and its
Subsidiaries (taken as a whole) or if there is a material impairment of the
prospect of repayment of any portion of the Outstanding Obligations or an
impairment of the value or priority of the Lender’s Security Interest.

Section 10.02 Agent May Waive
          The Agent may at any time waive any Default or Event of Default which
may have occurred, provided that no such waiver shall extend to or be taken in
any manner whatsoever to affect any subsequent Default or Event of Default or
the rights or remedies resulting therefrom. No such waiver shall be effective
unless given by the Agent in writing.
Section 10.03 Remedies are Cumulative
          For greater certainty, the rights and remedies of the Lenders under
this Agreement are cumulative and are in addition to and not in substitution for
any rights or remedies provided by law; and any single or partial exercise by
the Agent of any right or remedy for a Default or Event of Default or breach of
any term, covenant, condition or agreement herein contained shall not be deemed
to be a waiver of or to alter, affect or prejudice any other right or remedy to
which the Lenders may be lawfully entitled for the same default or breach, and
any waiver by the Agent of the strict observance, performance or compliance with
any term, covenant, condition or agreement herein contained and any indulgence
granted by the Agent shall not be deemed to be a waiver of that or any
subsequent default.
Section 10.04 Set-Off
          The Lenders shall be entitled at any time or from time to time after
the occurrence of an Event of Default which is continuing, without notice to
set-off, consolidate and to apply any or all deposits and any other indebtedness
at any time held by or owing by the Lenders to the

 



--------------------------------------------------------------------------------



 



Borrower against and on account of the debts, liabilities or obligations of the
Borrower to the Lenders, whether or not due and payable and whether or not a
Lender has made Demand therefor.
ARTICLE ELEVEN
ENVIRONMENTAL MATTERS
Section 11.01 Representations and Warranties
          The Borrower hereby represents and warrants as follows:

  (1)   the business of the Borrower and each of the Subsidiaries has been
operated in compliance in all material respects with all applicable
Environmental Laws and with all permits, licenses and authorizations issued
pursuant to Environmental Laws; and     (2)   there are no claims,
investigations, litigation, administrative proceedings, whether pending or
threatened relating to any Contaminants, Releases or other forms of pollution or
alleged violation of applicable Environmental Laws (collectively Environmental
Matters) that may reasonably be expected to have a material adverse effect upon
the Borrower. The Borrower and each of the Subsidiaries has not assumed any
material liability of any other Person for response, removal, remediation,
investigation, clean up, compliance or required capital expenditures in
connection with any Environmental Matter arising prior to the date hereof.

Section 11.02 Environmental Covenants
          The Borrower covenants with the Lenders as follows:

  (1)   Compliance. The Borrower and each of the Subsidiaries shall comply in
all material respects with the requirements of any Environmental Law applicable
to it.     (2)   Notification. The Borrower shall promptly forward to the Agent
copies of all material orders, notices, permits, applications or other
communications and reports in its possession in connection with any
Environmental Law affecting or relating to the Property or the operations and
activities of the Borrower and each of the Subsidiaries.

Section 11.03 Indemnity
          The Borrower shall at all times indemnify and hold the Lenders
harmless against and from any and all claims, suits, actions, debts, damages,
costs, losses, obligations, judgments, charges, and expenses, of any nature
whatsoever suffered or incurred by the Lenders, whether upon realization of the
Security, or as lender to the Borrower, or as successors to or assignees of any
right or interest of the Borrower, or as a result of any order, investigation or
action by any Governmental Authority relating to the Borrower or any of the
Subsidiaries or their business or Property or as privileged or secured creditor
or mortgagee in possession of Property or as successor or successor-in-interest
to the Borrower as a result of any taking of possession of all or

 



--------------------------------------------------------------------------------



 



any of the Property or by foreclosure deed or deed in lieu of foreclosure or by
any other means relating to the Borrower, under or on account of any breach of
Environmental Law which occurred prior to or during the time that the Borrower
had control or possession of the Property, with respect to:

  (1)   the Release of a Contaminant, the threat of the Release of any
Contaminant, or the presence of any Contaminant affecting the Property, whether
or not the same originates or emanates from the Property or any contiguous real
or immovable property located thereon, including any loss of value of the
Property as a result of any of the foregoing,     (2)   the Release of a
Contaminant owned by, or under the charge, management or control of the Borrower
or a Subsidiary or any predecessor or assignor of the Borrower or a Subsidiary,
    (3)   any costs incurred by any Governmental Authority or any other person
or damages from injury to, destruction of, or loss of natural resources in
relation to, the Property or elsewhere, including reasonable costs of assessing
such injury, destruction or loss incurred under any Environmental Laws,     (4)
  liability for personal injury or property damage arising by reason of any
civil law offenses or quasi-offenses or under any statutory or common law tort
or similar theory, including, without limitation, damages assessed for the
maintenance of a public or private nuisance or for the carrying on of a
dangerous activity at, near, or with respect to the Property or elsewhere,
and/or     (5)   any other environmental matter affecting the Property or the
operations and activities of the Borrower or a Subsidiary within the
jurisdiction of any federal, provincial, municipal, state or local environmental
agency.

          The obligations of the Borrower under this Section 11.03 shall arise
upon the discovery of the presence or Release of any Contaminant at, upon,
under, over, within or with respect to the Property, whether or not any
Governmental Authority has taken or threatened any action in connection with the
presence of any Contaminant.
Section 11.04 Scope of Indemnity
          The Borrower acknowledges that the Lenders have agreed to make the
Borrowings available in reliance upon its representations, warranties, and
covenants in this Article. For this reason, it is the intention of the Borrower
and the Lenders that the provisions of this Article shall supersede any other
provisions in this Agreement, or the Security which in any way limit the
liability of the Borrower and the Borrower shall be liable for any obligations
arising under or in connection with this Article even if the amount of the
liability incurred exceeds the Outstanding Obligations. The obligations of the
Borrower arising under this Article are absolute and unconditional and shall not
be affected by any act, omission or circumstance whatsoever, except in respect
of negligence or wilful misconduct by the Lenders. The obligations of the
Borrower arising under this Article shall survive the Maturity Date and the

 



--------------------------------------------------------------------------------



 



repayment of the Outstanding Obligations and shall survive the transfer of any
or all right, title and interest in and to the Property by the Borrower to any
Person.
Section 11.05 Consultants, etc
          Any time after the occurrence of an Event of Default which is
continuing, the Lenders may employ lawyers, engineers, scientists, or
consultants of the Lenders’ choice. Any engineer, scientist, or consultant so
engaged by the Lenders may upon reasonable notice to the Borrower enter on to
any Property for the purpose of any inquiry and may make any necessary
excavation or bore holes and take samples of any material or substance, and
record or copy any information by any method. The Lenders shall ensure that any
such Person employed by or acting on behalf of the Lenders shall conduct itself
and any inquiry or other activity on or in respect of the Property in a manner
which does not disrupt the business of the Borrower or result in a breach of any
Environmental Law. The Borrower hereby consents to any inquiries by the Lenders
or any lawyers, engineers, scientists, or consultants engaged on their behalf
under any freedom of access or freedom of information legislation and agrees to
execute such further consents or documents as may be necessary to give effect to
this Section 11.05. The Lenders shall not disclose to any Person any of the
information obtained as a result of the foregoing without the prior written
consent of the Borrower unless disclosure is required by law, in which case the
Lenders shall notify the Borrower and provide the Borrower with a reasonable
opportunity to disclose such information.
Section 11.06 Fees and Expenses
          Subject to the limitations set forth in Section 5.02 hereof, if the
Lenders retain the services of any lawyer, engineer, scientist, or consultant in
connection with the subject of this Article, the Borrower shall pay the
reasonable out-of-pocket costs and fees thereby incurred if retained and
applicable to such party as a result of any breach of Environmental Law or in
connection with any inquiry or investigation by a Governmental Authority in
connection with Environmental Law or if the services performed are reasonably
necessary for the performance of the functions of the Lenders under this
Agreement or for the preservation or protection of the Security.
Section 11.07 Obligations, Costs and Expenses
          Subject to the limitations set forth in Section 5.02 hereof, if the
Lenders incur any obligations, costs or expenses under this Article or in
respect of any Environmental Activity covered by this Article, the Borrower
shall pay the same to the Lenders immediately on demand in respect of such
party’s obligations, and if such payment is not received within ten days, the
Borrower will pay interest thereon at the Default Rate, which shall accrue from
the date of expiry of such ten-day period to the date of payment.
Section 11.08 Confidentiality
          The Lenders will not disclose or permit the disclosure of any
confidential or proprietary information relating directly or indirectly to the
Borrower to any third party (the “Recipient”) unless said Recipient is obligated
(contractually or otherwise) to take reasonable measures to protect the
confidential and/or proprietary nature of any such information, including,

 



--------------------------------------------------------------------------------



 



without limitation, an obligation to take such measures as the Recipient applies
to its own confidential and/or proprietary information.
ARTICLE TWELVE
GENERAL
Section 12.01 Notices
          Any notice, request or other communication hereunder to any of the
parties hereto shall be in writing and be well and sufficiently given if
delivered personally or sent by prepaid registered mail to its address or by
facsimile to the number and to the attention of the person set forth below:

  (1)   In the case of the Borrower:

ANTARES PHARMA INC.
250 Phillips Boulevard, Suite 290
Ewing, New Jersey 08618
Attention: Robert F. Apple
                    Senior Vice-President and Chief Financial Officer
Facsimile No.: (609) 359-3015
with a copy to:
Morgan, Lewis and Bockius LLP
1701 Market Street
Philadelphia, Pennsylvania 19103
Attention: Jeffrey P. Bodle
Facsimile No.: (215) 963.5001
In the case of the Agent or the Lenders:
c/o MMV FINANCIAL INC.
95 Wellington Street West, 22nd Floor
Toronto, Ontario M5J 2N7
Attention: Ron Patterson, Executive Vice-President
Facsimile No.: (416) 591-1393
with a copy to:
HSBC CAPITAL (CANADA) INC.
70 York Street, 7th Floor
Toronto, Ontario M5J 1S9

 



--------------------------------------------------------------------------------



 



Attention: Paul Eldridge
Facsimile No.: (416) 868-0067
with a copy to:
GOODMANS LLP
Barristers & Solicitors
250 Yonge Street, Suite 2400
Toronto, Ontario M5B 2M6
Attention: Michael Partridge
Facsimile: (416) 979-1234
Any such notice shall be deemed to be given and received, if delivered, when
delivered, and if mailed, on the third Business Day following the date on which
it was mailed, unless an interruption of postal services occurs or is continuing
on or within the three (3) Business Days after the date of mailing in which case
the notice shall be deemed to have been received on the third Business Day after
postal service resumes and if sent by facsimile on the next Business Day after
the day on which the telecopy is sent. Either party may by notice to the other,
given as aforesaid, designate a changed address or facsimile number.
Section 12.02 Performance of Covenants by the Agent
          If any of the covenants or obligations contained herein shall not be
performed by the Borrower, the Agent may perform such covenant or obligation
and, if in so doing the Agent spends money or incurs liability, the amount of
money reasonably so spent or liability incurred shall be added to the
Outstanding Obligations.
Section 12.03 Indemnity
          In addition to any other indemnity provided for herein, the Borrower
hereby indemnifies the Lenders on demand against any loss (other than loss of
profit), expense or liability which the Lenders may sustain or incur as a
consequence of the action or inaction of the Borrower in connection with any
misrepresentation made by the Borrower herein or in any instrument in writing
delivered to the Lenders in connection with this Agreement, including, but not
limited to, any loss or expense sustained or incurred in liquidating or
redeploying deposits or other funds contracted for or acquired or used to effect
or maintain such Borrowing or part thereof.
Section 12.04 No Set-Off or Counterclaim
          The obligations of the Borrower to make payments hereunder shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, any set-off, compensation, counterclaim,
recoupment, defence or other right which the Borrower may have against the
Lenders.

 



--------------------------------------------------------------------------------



 



Section 12.05 Severability
          Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 12.06 Time of Essence
          Time shall, in all respects, be of the essence of this Agreement.
Section 12.07 Assignment
          The Borrower may not assign this Agreement or any part hereof without
the prior written consent of the Lenders. Upon giving written notice thereof to
the Borrower, this Agreement shall be assignable by the Lenders, in whole or in
part; provided, however, that so long as no Default or Event of Default has
occurred or is continuing, the Lenders may not assign this Agreement, in whole
or in part, to a direct competitor of the Borrower or any Affiliate of a direct
competitor of the Borrower without the prior written consent of the Borrower.
Section 12.08 Entire Agreement
          This Agreement, together with the Note, Warrants, Security and any
other instruments contemplated hereby, constitutes the entire agreement between
the parties with respect to the matters covered hereby and supersedes any other
prior agreements or representations.
Section 12.09 Amendments
          No amendment, modification or waiver of any provision of this
Agreement or consent by the Agent to any departure from any provision of this
Agreement is in any way effective unless it is in writing and signed by the
Borrower and the Agent, in which event the amendment, modification, waiver or
consent is effective only in the specific instance and for the specific purpose
for which it is given.
Section 12.10 Governing Law
          This Agreement shall be governed by and construed in accordance with
the laws of the State of New York therein and shall be treated in all respects
as a New York contract.
Section 12.11 Conflict
          In the event that there is any conflict or inconsistency between the
provisions contained in this Agreement and the provisions contained in any
document delivered pursuant hereto or in connection herewith including, without
limitation, the Security, the provisions of this Agreement shall have priority
over and shall override the provisions contained in the other document to the
extent of such conflict or inconsistency.

 



--------------------------------------------------------------------------------



 



Section 12.12 Currency
          If any amount recovered or received by a Lender is in a currency (the
“Other Currency”) other than United States currency, the Other Currency shall be
converted into an amount in United States currency sufficient to purchase the
amount recovered or received in the Other Currency at a chartered bank in
Ontario on the first Business Day after the Other Currency is received by the
Lender, but the Lender shall have a separate cause of action against the
Borrower for the amount, if any, by which the Other Currency, when promptly
converted to United States currency under normal banking procedures, fails to
yield (net after any costs of conversion) the full amount of the obligation owed
to the Lender in United States Currency.
Section 12.13 Successors and Assigns
          This Agreement shall be binding upon and enure to the benefit of the
parties and their respective successors and permitted assigns.
Section 12.14 Counterparts
          This Agreement may be executed by one or more of the parties to this
Agreement by facsimile and in any number of separate counterparts, each such
counterpart to be deemed an original and all said counterparts when taken
together shall be deemed to constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

            ANTARES PHARMA, INC.
      By:   /s/ JACK E. STOVER         Name:   Jack E. Stover        Title:  
President & Chief Executive Officer        MMV FINANCIAL INC.
      By:   /s/ RON PATTERSON         Name:   Ron Patterson        Title:  
Executive Vice-President        HSBC CAPITAL (CANADA) INC.
      By:   /s/ PAUL ELDRIDGE         Name:   Paul Edlridge        Title:  
Director              By:   /s/ JOHN PHILP         Name:   John Philp       
Title:   Managing Director     

 



--------------------------------------------------------------------------------



 



SCHEDULE “A”
INTENTIONALLY DELETED

 



--------------------------------------------------------------------------------



 



SCHEDULE “B”
LITIGATION

 



--------------------------------------------------------------------------------



 



SCHEDULE “C”
OWNED PROPERTIES

 



--------------------------------------------------------------------------------



 



SCHEDULE “D”
LEASED PROPERTIES

 



--------------------------------------------------------------------------------



 



SCHEDULE “E”
FORM OF PROMISSORY NOTE

      U.S.$ <*>   Dated: <*>.

          FOR VALUE RECEIVED, the undersigned, ANTARES PHARMA, INC. (the
“Borrower”), HEREBY PROMISES TO PAY to the order of MMV FINANCIAL INC. as agent
for itself and HSBC CAPITAL (CANADA) INC. (the “Lenders”) under the Credit
Agreement (as defined below), the principal amount of <*> United States (US$<*>)
Dollars and to pay all other amounts due on the days and in the amounts set
forth in the credit agreement referred to below (the “Credit Agreement”). Unless
defined herein, capitalized terms which are defined in the Credit Agreement
shall have the meanings attributed thereto herein.
          The principal amount of this Note and interest thereon as provided
herein shall be payable in accordance with and as set out in Appendix I attached
hereto, as amended from time to time.
          Interest on the unpaid principal amount of this Note from the date of
this Note until such principal amount is paid in full shall accrue at the
Interest Rate (as detailed in the Credit Agreement).
          Principal, interest and all other amounts due with respect to the
Credit Facilities are payable in US Dollars to the Lenders as detailed in the
Credit Agreement, in immediately available funds. The Borrowings advanced by the
Lenders to the Borrower and the interest rate applicable thereto, and all
payments made with respect thereto, shall be recorded by the Lenders on their
books.
          This Note is the Note referred to in, and is entitled to the benefits
of, the Credit Agreement, dated February ___, 2007, between the Borrower and the
Lenders. The Credit Agreement, among other things, (a) provides for the making
of secured loans by the Lenders to the Borrower in maximum aggregate principal
amount of US$10,000,000 and (b) contains provisions for acceleration of the
maturity thereof upon the happening of certain stated events.
          This Note shall be non-assignable by the Borrower and the obligations
of the Borrower to repay the unpaid principal amount of this Note, interest
thereon and all other amounts due to the Lenders under the Credit Agreement is
secured under the Security.
          Presentment for payment, demand, notice of protest and protest all
other demands and notices of any kind in connection with the execution,
delivery, performance and enforcement of this Note are hereby waived.
          Upon giving written notice thereof to the Borrower, this Note shall be
assignable by the Lenders, in whole or in part, in accordance with the
assignment provisions contained in the Credit Agreement.
          The Borrower shall pay, in accordance with the terms of the Credit
Agreement, all reasonable fees and expenses, including, without limitation,
reasonable legal fees and costs, incurred by the Lenders in the enforcement or
in an attempt to enforce any of the Borrower’s

 



--------------------------------------------------------------------------------



 



obligations hereunder not performed when due. This Note shall be governed by,
and construed and interpreted in accordance with, the laws of the State of New
York.
          IN WITNESS WHEREOF the Borrower has caused this Note to be duly
executed on the date hereof.

            ANTARES PHARM, INC.
      By:           Name:   Jack E. Stover        Title:   Chief Executive
Officer
I/We have the authority to bind the corporation     

 



--------------------------------------------------------------------------------



 



APPENDIX I
[AMORTIZATION GRID TO BE PROVIDED BY MMV]

 



--------------------------------------------------------------------------------



 



SCHEDULE “F”
FORM OF WARRANT

 



--------------------------------------------------------------------------------



 



SCHEDULE “G”

 



--------------------------------------------------------------------------------



 



SCHEDULE “H”
LOCATION OF ASSETS

 



--------------------------------------------------------------------------------



 



SCHEDULE “I”
INTELLECTUAL PROPERTY

 



--------------------------------------------------------------------------------



 



SCHEDULE “J”
LICENCES

 



--------------------------------------------------------------------------------



 



SCHEDULE “K”
SUBSIDIARIES

 



--------------------------------------------------------------------------------



 



SCHEDULE “L”
CAPITALIZATION TABLE

 



--------------------------------------------------------------------------------



 



SCHEDULE “M”
PREDECESSOR/TRADE NAMES

 



--------------------------------------------------------------------------------



 



SCHEDULE “N”
REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE “O”
SECOND FUNDING COLLATERAL ASSIGNMENT AGREEMENT

 